



Exhibit 10.3







COLLATERAL AGREEMENT
dated and effective as of
August 24, 2016,
among
EP ENERGY LLC,
each Subsidiary of EP Energy LLC identified herein,
and
CITIBANK, N.A.,
as Collateral Agent






THIS COLLATERAL AGREEMENT IS SUBJECT TO THE PROVISIONS OF THE PRIORITY LIEN
INTERCREDITOR AGREEMENT (AS DEFINED HEREIN), AS SET FORTH MORE FULLY IN SECTION
5.15 HEREOF. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIENS AND
SECURITY INTEREST GRANTED TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE
SECURED PARTIES, PURSUANT TO THIS AGREEMENT AND THE EXERCISE OF ANY RIGHT OR
REMEDY BY THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES HEREUNDER ARE
SUBJECT TO THE PROVISIONS OF THE PRIORITY LIEN INTERCREDITOR AGREEMENT.




-1-

--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
 
 
 
 
 
 
Page


 
 
 
 
 
ARTICLE I. 
 
 
 
 
 
DEFINITIONS
 
 
 
 
 
SECTION 1.01.
Term Loan Agreement
2


SECTION 1.02.
Other Defined Terms
2


 
 
 
 
 
ARTICLE II.
 
 
 
 
 
PLEDGE OF SECURITIES
 
 
 
 
 
SECTION 2.01.
Pledge
 
 
9


SECTION 2.02.
Delivery of the Pledged Collateral
 
 
11


SECTION 2.03.
Representations, Warranties and Covenants
 
 
11


SECTION 2.04.
Certification of Limited Liability Company and Limited Partnership Interests
13


SECTION 2.05.
Registration in Nominee Name; Denominations
 
 
13


SECTION 2.06.
Voting Rights; Dividends and Interest, etc
 
 
14


 
 
 
 
 
ARTICLE III.
 
 
 
 
 
SECURITY INTERESTS IN PERSONAL PROPERTY
 
 
 
 
 
SECTION 3.01.    
Security Interest
 
 
16


SECTION 3.02.    
Representations and Warranties
 
 
18


SECTION 3.03.
Covenants
 
 
20


SECTION 3.04.
Other Actions
 
 
23


SECTION 3.05.
Covenants Regarding Patent, Trademark and Copyright Collateral
 
 
23


 
 
 
 
 
ARTICLE IV.
 
 
 
 
 
REMEDIES
 
 
 
 
 
SECTION 4.01.
Remedies upon Default
 
 
25


SECTION 4.02.
Application of Proceeds
 
 
26


SECTION 4.03.
Grant of License to Use Intellectual Property
 
 
27


SECTION 4.04.
Securities Act, etc
 
 
28


 
 
 
 
 
ARTICLE V.
 
 
 
 
 
MISCELLANEOUS
 
 
 
 
 
SECTION 5.01.
Notices
 
 
29


SECTION 5.02
Security Interest Absolute
 
 
29


SECTION 5.03.
Limitation by Law
 
 
29





-i-

--------------------------------------------------------------------------------




SECTION 5.04.
Binding Effect; Several Agreement
 
 
29


SECTION 5.05.
Successors and Assigns
 
 
30


SECTION 5.06.
Agent’s Fees and Expenses; Indemnification
 
 
30


SECTION 5.07.
Agent Appointed Attorney-in-Fact
 
 
31


SECTION 5.08.
GOVERNING LAW
 
 
31


SECTION 5.09.
Waivers; Amendment
 
 
32


SECTION 5.10.
Severability
 
 
32


SECTION 5.11.
Counterparts
 
 
32


SECTION 5.12.
Headings
 
 
33


SECTION 5.13.
Termination or Release
 
 
33


SECTION 5.14.
Additional Subsidiaries
 
 
34


SECTION 5.15.
Subject to Priority Lien Intercreditor Agreement.
 
 
35


SECTION 5.16.
First-Priority Lien Obligations Documents.
 
 
35


SECTION 5.17.
Other Second-Priority Lien Obligations
 
 
35


SECTION 5.18.
WAIVER OF JURY TRIAL.
 
 
36


SECTION 5.19.
Jurisdiction; Consent to Service of Process.
 
 
36


SECTION 5.20.
Other Agreements
 
 
37


 
 
 
 
 
Schedules
 
 
 
 
 
 
 
 
 
Schedule I
Subsidiary Parties
 
 
 
Schedule II    
Pledged Stock; Debt Securities
 
 
 
Schedule III
Intellectual Property
 
 
 
 
 
 
 
 
Exhibits
 
 
 
 
 
 
 
 
 
Exhibit I
Form of Supplement to the Collateral Agreement
 
 
 
Exhibit II
Form of Perfection Certificate
 
 
 
 
 
 
 
 









-ii-

--------------------------------------------------------------------------------






This COLLATERAL AGREEMENT dated and effective as of August 24, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is among EP ENERGY LLC, a Delaware limited liability company (the
“Borrower”), each Subsidiary of the Borrower listed on Schedule I hereto and
each Subsidiary of the Borrower that becomes a party hereto after the date
hereof (each, a “Subsidiary Party”) and CITIBANK, N.A., as Collateral Agent (in
such capacity, the “Agent” or the “Collateral Agent”) for the Secured Parties
(as defined in Section 1.02 below).
WHEREAS, pursuant to the Term Loan Agreement, dated as of the date hereof (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Term Loan Agreement”), among the Borrower, the lenders and agents party
thereto from time to time and Citibank, N.A., as administrative agent and
collateral agent (in such capacity, the “Term Loan Agent”), the Borrower is
incurring Loans (as defined therein, the “Term Loans”);
WHEREAS, (1) pursuant to the Credit Agreement, dated as of May 24, 2012 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”), among EPE Holdings LLC (“Holdings”), the Borrower,
JPMorgan Chase Bank, N.A., as administrative agent and collateral agent, and the
lenders from time to time parties thereto, the Borrower will from time to time
incur loans and letter of credit obligations and (2) pursuant to the Collateral
Agreement, dated as of May 24, 2012, among the Pledgors, Holdings and JPMorgan
Chase Bank, N.A., the Pledgors have granted to JPMorgan Chase Bank, N.A., as the
RBL Facility Agent, a first-priority lien and security interest in the
Collateral to secure their obligations under the Credit Agreement and related
documents;
WHEREAS, pursuant to the Priority Lien Intercreditor Agreement dated as of the
date hereof (as amended, restated, supplemented, waived or otherwise modified
from time to time, the “Priority Lien Intercreditor Agreement”), among JPMorgan
Chase Bank, N.A., as RBL Facility Agent and the Applicable First Lien Agent,
Citibank, N.A., as the Term Facility Agent and the Applicable Second Lien Agent
(as such terms are defined in the Priority Lien Intercreditor Agreement), EP
Energy LLC, the Subsidiaries of EP Energy LLC named therein and the other
parties thereto, the liens upon and security interest in the Collateral granted
by this Agreement are and shall be subordinated in all respects to the liens
upon and security interest in the Collateral granted pursuant to, and subject to
the terms and conditions of, the Credit Agreement and other First-Priority Lien
Obligations Documents.
WHEREAS, each Pledgor is executing and delivering this Agreement pursuant to the
terms of the Term Loan Agreement and any applicable Other Second-Priority Lien
Obligations Document to induce the Lenders to extend credit and to induce the
holders of any Other Second-Priority Lien Obligations to make their respective
extensions of credit thereunder;
WHEREAS, the Subsidiary Parties are Subsidiaries of the Borrower, will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Term Loan Agreement and any Other Second-Priority Lien Obligations Documents
and are willing to execute and deliver this Agreement in order to induce the
Lenders to extend credit and to induce the holders of any Other Second-Priority
Lien Obligations to make their respective extensions of credit thereunder.


1

--------------------------------------------------------------------------------





Accordingly, the parties hereto agree as follows:
ARTICLE I.

Definitions
SECTION 1.01.    Term Loan Agreement.
(a)    Capitalized terms used in this Agreement and not otherwise defined herein
have the respective meanings assigned thereto in the Term Loan Agreement as in
effect on the date hereof and without regard to any amendments, modifications,
or supplements thereto from time to time. All capitalized terms referred to in
Article III hereof that are defined in Article 9 of the New York UCC and not
defined in this Agreement have the meanings specified in Article 9 of the New
York UCC. The term “instrument” shall have the meaning specified in Article 9 of
the New York UCC. If the First-Priority Lien Obligations Termination Date has
occurred, a reference in this Agreement to the Applicable First Lien Agent
shall, unless the context requires otherwise, be construed as a reference to the
Agent and this Agreement shall be interpreted accordingly.
(b)    The rules of construction specified in Section 1.02 of the Term Loan
Agreement also apply to this Agreement.
SECTION 1.02.    Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“Account Debtor” means any person who is or who may become obligated to any
Pledgor under, with respect to or on account of an Account.
“Agent” means the party named as such in this Agreement until a successor
(including successors under the Term Loan Agreement) replaces it and,
thereafter, means such successor.
“Agreement” has the meaning assigned to such term in the recitals hereto.
“Applicable Agent” means the Applicable First Lien Agent (or, if the
First-Priority Lien Obligations Termination Date has occurred, the Agent).
“Applicable Authorized Representative” means (i) the Collateral Agent so long as
the Term Loan Agreement is outstanding and (ii) thereafter the Authorized
Representative representing the series of Obligations with the largest
outstanding principal amount (unless otherwise agreed to in writing by the 
Authorized Representatives party to this Agreement at such time).
“Applicable First Lien Agent” has the meaning assigned to such term in the
Priority Lien Intercreditor Agreement.


2

--------------------------------------------------------------------------------





“Authorized Representative” means, the Agent and, with respect to any series of
Other Second-Priority Lien Obligations, the Person elected, designated or
appointed as the administrative agent and/or trustee or similar representative
of such series on behalf of the holders of such Series of Other Second-Priority
Lien Obligations, and its respective successors in substantially the same
capacity as may from time to time be appointed.
“Article 9 Collateral” has the meaning assigned to such term in Section 3.01.
“Bankruptcy Code” means Title 11 of the United States Code.
“Borrower” has the meaning assigned to such term in the recitals of this
Agreement.
“Citi” has the meaning assigned to such term in Section 5.20(e).
“Collateral” means Article 9 Collateral and Pledged Collateral.
“Collateral Agent” means the party named as such in this Agreement until a
successor (including successors under the Term Loan Agreement) replaces it and,
thereafter, means such successor.
“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any Pledgor under any Copyright now or hereafter owned by
any third party, and all rights of any Pledgor under any such agreement
(including any such rights that such Pledgor has the right to license).
“Copyrights” means all of the following now owned or hereafter acquired by any
Pledgor (or, as required in the context of the definition of “Copyright
License,” any third party licensor):  (a) all copyright rights in any work
subject to the copyright laws of the United States or any other country, whether
as author, assignee, transferee or otherwise; and (b) all registrations and
applications for registration of any such Copyright in the United States or any
other country, including registrations, supplemental registrations and pending
applications for registration in the United States Copyright Office, including
those listed on Schedule III.
“Credit Agreement” has the meaning assigned to such term in the recitals of this
Agreement.
“Credit Documents” means the Term Loan Documents and the Other Second-Priority
Lien Obligations Documents.
“Default” means a “Default” under and as defined in the Term Loan Agreement or
any other Credit Document.
“Discharge” has the meaning assigned to such term in the Priority Lien
Intercreditor Agreement.


3

--------------------------------------------------------------------------------





“Event of Default” means an “Event of Default” under and as defined in the Term
Loan Agreement or any other Credit Document.
“Excluded Assets” has the meaning assigned to such term in Section 3.01(a).
“Excluded Securities” means:
(a) any Equity Interests or debt with respect to which, in the reasonable
judgment of the Applicable Agent and the Borrower evidenced in writing, the cost
or other consequences of pledging such Equity Interests or debt in favor of the
Secured Parties under the Security Documents shall be excessive in view of the
benefits to be obtained by the Secured Parties therefrom;
(b) solely in the case of any pledge of Equity Interests of any FSHCO (in each
case, that is owned directly by the Borrower or a Subsidiary Party) to secure
the Obligations, any Equity Interest that is Voting Stock of such FSHCO in
excess of 65% of the outstanding Equity Interests of such class (such
percentages to be adjusted upon any change of law as may be required to avoid
adverse U.S. federal income tax consequences to the Borrower or any Subsidiary);
(c) any Equity Interests or debt to the extent the pledge thereof would be
prohibited by any Requirement of Law;
(d) any Equity Interests of any Subsidiary that is not a Wholly-Owned Subsidiary
to the extent (A) that a pledge thereof to secure the Obligations is prohibited
by any applicable organizational documents, joint venture agreement or
shareholder agreement (other than customary non-assignment provisions which are
ineffective under the Uniform Commercial Code or other applicable Requirements
of Law), (B) any organizational documents, joint venture agreement or
shareholder agreement prohibits such a pledge without the consent of any other
party; provided that this clause (B) shall not apply if (1) such other party is
a Credit Party or a Wholly-Owned Subsidiary or (2) consent has been obtained to
consummate such pledge (it being understood that the foregoing shall not be
deemed to obligate the Borrower or any Subsidiary to obtain any such consent))
and for so long as such organizational documents, joint venture agreement or
shareholder agreement or replacement or renewal thereof is in effect, or (C) a
pledge thereof to secure the Obligations would give any other party (other than
a Credit Party or a Wholly-Owned Subsidiary) to any organizational documents,
joint venture agreement or shareholder agreement governing such Equity Interests
the right to terminate its obligations thereunder (other than customary
non-assignment provisions that are ineffective under the Uniform Commercial Code
or other applicable Requirement of Law);
(e) any Equity Interests of (i) any Subsidiary that is not a Material Subsidiary
and (ii) any Unrestricted Subsidiary;
(f) any Equity Interests of any Subsidiary of a Foreign Subsidiary;


4

--------------------------------------------------------------------------------





(g) any Equity Interests of any Subsidiary to the extent that the pledge of such
Equity Interests would result in material adverse tax consequences to the
Borrower or any Subsidiary as reasonably determined by the Borrower in writing
delivered to the Agent;
(h) any Equity Interests or debt at any time that is not then subject to a Lien
securing the First-Priority Lien Obligations at such time;
(i) any of the issued and outstanding Equity Interests of any Foreign Subsidiary
(the pledge of which is governed by the Pledge Agreement);
(j) any “Margin Stock”, as defined in Regulation U of the Board of Governors of
the Federal Reserve System of the United States of America; and
(k) any Equity Interests or securities of a Subsidiary to the extent excluded by
the last paragraph of Section 2.01.
“Federal Securities Laws” has the meaning assigned to such term in Section 4.04.
“First-Priority Lien Obligations” has the meaning assigned to such term in the
Priority Lien Intercreditor Agreement.
“First-Priority Lien Obligations Documents” has the meaning assigned to such
term in the Priority Lien Intercreditor Agreement.
“First-Priority Lien Obligations Termination Date” means, subject to the
Priority Lien Intercreditor Agreement, the date on which the Discharge of
First-Priority Lien Obligations occurs; provided that if, at any time after the
First-Priority Lien Obligations Termination Date, the Discharge of
First-Priority Lien Obligations is deemed not to have occurred under the
Priority Lien Intercreditor Agreement, the First-Priority Lien Obligations
Termination Date shall automatically be deemed not to have occurred for all
purposes of this Agreement (other than with respect to any actions taken prior
to the date of incurrence and designation of any new First-Priority Lien
Obligations as a result of the occurrence of such first Discharge of
First-Priority Lien Obligations).
“Foreign Corporate Subsidiary” shall mean a Foreign Subsidiary that is treated
as a corporation for U.S. federal income tax purposes.
“FSHCO” shall mean any direct or indirect Subsidiary that owns (directly or
through Subsidiaries) no material assets other than the Equity Interests of one
or more direct or indirect Foreign Corporate Subsidiaries.
“General Intangibles” means all “general intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Pledgor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Pledgor, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, swap


5

--------------------------------------------------------------------------------





agreements and other agreements), Intellectual Property, goodwill,
registrations, franchises and tax refund claims.
“Holdings” has the meaning assigned to such term in the recitals hereto.
“Indemnitee” has the meaning assigned to such term in Section 5.06.
“Insolvency or Liquidation Proceeding” means: (a) any voluntary or involuntary
case or proceeding under the Bankruptcy Code with respect to any Pledgor, (b)
any other voluntary or involuntary insolvency, reorganization or bankruptcy case
or proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding with respect to any Pledgor or with respect to any of its
assets, (c) any liquidation, dissolution, reorganization or winding up of any
Pledgor whether voluntary or involuntary and whether or not involving insolvency
or bankruptcy (other than any liquidation, dissolution, reorganization or
winding up of any Subsidiary of the Borrower permitted by the Credit Documents)
or (d) any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of any Pledgor.
“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Pledgor, including
inventions, designs, Patents, Copyrights, Trademarks, Patent Licenses, Copyright
Licenses, Trademark Licenses, trade secrets, domain names, confidential or
proprietary technical and business information, know-how, show-how or other data
or information and all related documentation.
“Material Subsidiary” means, at any date of determination, each Restricted
Subsidiary of the Borrower that is not an Excluded Subsidiary pursuant to clause
(f) of the definition of “Excluded Subsidiary” in the Term Loan Agreement.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Obligations” means (a) the Term Loan Obligations and (b) if any Other
Second-Priority Lien Obligations are incurred, (1) the due and punctual payment
by the Borrower of (i) the unpaid principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) owing to any holder of Other Second-Priority Lien Obligations under
any Other Second-Priority Lien Obligations Documents, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, and (ii) all other monetary obligations of the Borrower to any holder
of Other Second-Priority Lien Obligations under the Other Second-Priority Lien
Obligations Documents, including obligations to pay fees, expense reimbursement
obligations and indemnification obligations, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
(2) the due and punctual performance of all other obligations of the Borrower
under or pursuant to the Other Second-Priority Lien Obligations Documents and
(3) the due and punctual payment and


6

--------------------------------------------------------------------------------





performance of all the obligations of each other Pledgor under or pursuant to
this Agreement and the Other Second-Priority Lien Obligations Documents.
“Other Second-Priority Lien Obligations” means other Indebtedness of the
Borrower and its Restricted Subsidiaries that is equally and ratably secured
with the Term Loans as permitted by the Term Loan Documents and any Other
Second-Priority Lien Obligations Documents in effect at the time such
Indebtedness is incurred and is designated by the Borrower as an Other
Second-Priority Lien Obligation in accordance with Section 5.17 hereof.
“Other Second-Priority Lien Obligations Documents” means any document or
instrument executed and delivered with respect to any Other Second-Priority Lien
Obligations, including the Security Documents and this Agreement, in each case,
as such agreements, documents or instruments may be amended, restated,
supplemented or otherwise modified from time to time.
“Other Second-Priority Lien Obligations Secured Party Joinder Agreement” means a
Consent and Acknowledgement (as defined in the Priority Lien Intercreditor
Agreement) executed by the Authorized Representative of any holders of Other
Second-Priority Lien Obligations pursuant to Section 5.17.
“Patent License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party (including any such rights
that such Pledgor has the right to license).
“Patents” means all of the following now owned or hereafter acquired by any
Pledgor (or, as required in the context of the definition of “Patent License,”
any third party licensor):  (a) all patents of the United States or the
equivalent thereof in any other country, and all applications for patents of the
United States or the equivalent thereof in any other country, including those
listed on Schedule III, and (b) all reissues, continuations, divisions,
continuations-in-part or extensions thereof, and the inventions disclosed or
claimed therein, including the right to make, use and/or sell the inventions
disclosed or claimed therein.
“Perfection Certificate” means a certificate substantially in the form of
Exhibit II or another form reasonably acceptable to the Agent, completed and
supplemented with the schedules and attachments contemplated thereby, and duly
executed by an officer of the Borrower.
“Permitted Liens” means Liens that are not prohibited by the Term Loan Agreement
or any Other Second-Priority Lien Obligations Document.
“Pledge Agreement” means the Pledge Agreement, dated as of the date hereof, by
and among the Borrower, each Subsidiary of the Borrower identified therein and
the Agent, as amended, restated, supplemented or otherwise modified from time to
time.
“Pledged Collateral” has the meaning assigned to such term in Section 2.01.


7

--------------------------------------------------------------------------------





“Pledged Debt Securities” has the meaning assigned to such term in Section 2.01.
“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.
“Pledged Stock” has the meaning assigned to such term in Section 2.01.
“Pledgor” shall mean the Borrower and each Subsidiary Party.
“Priority Lien Intercreditor Agreement” has the meaning assigned to such term in
the recitals of this Agreement.
“RBL Facility Agent” has the meaning assigned to such term in the Priority Lien
Intercreditor Agreement.
“Secured Parties” means (a) the Collateral Agent, (b) each Lender, (c) the
beneficiaries of each indemnification obligation undertaken by any Pledgor under
any Credit Documents, (d) the Term Loan Agent, (e) the holders of any Other
Second-Priority Lien Obligations and their Authorized Representative, provided
that such Authorized Representative executes an Other Second-Priority Lien
Obligations Secured Party Joinder Agreement and (f) the successors and permitted
assigns of each of the foregoing. When used in the phrase “the Applicable Agent,
for the benefit of the Secured Parties” at any time when the Applicable First
Lien Agent is the Applicable Agent, the term “Secured Parties” includes holders
of the First-Priority Lien Obligations as well as the Persons described in first
sentence of this definition.
“Security Documents” means this Agreement, the Pledge Agreement, any agreement
pursuant to which assets are added to the Collateral or otherwise pledged or
mortgaged to secure the Obligations and any other instruments or documents
entered into and delivered in connection with any of the foregoing, as such
agreements, instruments or documents may from time to time be amended, restated,
supplemented or otherwise modified from time to time.
“Security Interest” has the meaning assigned to such term in Section 3.01.
“Subsidiary Party” has the meaning assigned to such term in the preliminary
statement of this Agreement.
“Term Loan” has the meaning assigned to such term in the recitals of this
Agreement.
“Term Loan Agent” has the meaning assigned to such term in the recitals of this
Agreement.
“Term Loan Agreement” has the meaning assigned to such term in the recitals of
this Agreement.


8

--------------------------------------------------------------------------------





“Term Loan Documents” means (a) the Term Loan Agreement, the Notes (as defined
in the Term Loan Agreement), the Security Documents and this Agreement and (b)
any other related documents or instruments executed and delivered pursuant to
the Term Loan Agreement or any Security Document, in each case, as such
agreements, documents or instruments may be amended, restated, supplemented or
otherwise modified from time to time.
“Term Loan Obligations” means (a) the due and punctual payment by the Borrower
of (i) the unpaid principal of and interest (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Term Loans, when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise, and (ii) all other monetary
obligations of the Borrower to any of the Secured Parties under the Term Loan
Agreement and each of the other Term Loan Documents, including obligations to
pay fees, expense reimbursement obligations and indemnification obligations,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of the Borrower under or pursuant to the Term Loan Agreement and
each of the other Term Loan Documents and (c) the due and punctual payment and
performance of all the obligations of each other Pledgor under or pursuant to
this Agreement and each of the other Term Loan Documents.
“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to use any Trademark now or hereafter owned by
any third party (including any such rights that such Pledgor has the right to
license).
“Trademarks” means all of the following now owned or hereafter acquired by any
Pledgor (or, as required in the context of the definition of “Trademark
License,” any third party licensor):  (a) all trademarks, service marks,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or business identifiers, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations thereof (if any), and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all renewals thereof, including those
listed on Schedule III and (b) all goodwill associated therewith or symbolized
thereby.
ARTICLE II.
    

Pledge of Securities
SECTION 2.01.    Pledge. As security for the payment or performance, as the case
may be, in full of the Obligations, each Pledgor hereby assigns and pledges to
the Agent, its successors and permitted assigns, for the benefit of the Secured
Parties, and hereby grants to the Agent, its successors and permitted assigns,
for the benefit of the Secured Parties, a security


9

--------------------------------------------------------------------------------





interest in all of such Pledgor’s right, title and interest in, to and under
(a) the Equity Interests in each Material Subsidiary that is a Domestic
Subsidiary directly owned by it (which such Equity Interests constituting
Pledged Stock as of the date hereof shall be listed on Schedule II) and any
other Equity Interests in a Material Subsidiary that is a Domestic Subsidiary
obtained in the future by such Pledgor and any certificates representing all
such Equity Interests (collectively, the “Pledged Stock”); provided that the
Pledged Stock shall not include any Excluded Securities; (b)(i) the debt
securities currently issued to any Pledgor (which such debt securities
constituting Pledged Debt Securities as of the date hereof shall be listed on
Schedule II), (ii) any debt securities in the future issued to such Pledgor and
(iii) the promissory notes and any other instruments, if any, evidencing such
debt securities (collectively, the “Pledged Debt Securities”); provided that the
Pledged Debt Securities shall not include any Excluded Securities; (c) subject
to Section 2.06, all payments of principal or interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other proceeds received in respect of, the securities referred to in
clauses (a) and (b) above; (d) subject to Section 2.06, all rights and
privileges of such Pledgor with respect to the securities and other property
referred to in clauses (a), (b) and (c) above; and (e) all Proceeds of any of
the foregoing (the items referred to in clauses (a) through (e) above being
collectively referred to as the “Pledged Collateral”).
TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Agent, its successors and permitted assigns, for the benefit of the
Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.
Notwithstanding the foregoing, to the extent this clause is expressly made
applicable to any Other Second-Priority Lien Obligations, in the event that Rule
3-10 or Rule 3-16 of Regulation S-X under the Securities Act of 1933, as amended
(“Rule 3-10” or “Rule 3-16”, as applicable) requires or is amended, modified or
interpreted by the Securities Exchange Commission (“SEC”) to require (or is
replaced with another rule or regulation, or any other law, rule or regulation
is adopted, which would require) the filing with the SEC (or any other
Governmental Authority) of separate financial statements of any Subsidiary of
the Borrower due to the fact that such Subsidiary’s Equity Interests or other
securities secure such Other Second-Priority Lien Obligations, then the Equity
Interests or other securities of such Subsidiary will automatically be deemed
not to be part of the Collateral securing any of such Other Second-Priority Lien
Obligations (whether or not affected thereby) but only to the extent necessary
to not be subject to such requirement and only for so long as required to not be
subject to such requirement. In such event, this Agreement may be amended or
modified, without the consent of any Secured Party, to the extent necessary to
release, solely with respect to such Other Second-Priority Lien Obligations, the
Lien in favor of the Agent on the Equity Interests or other securities that are
so deemed to no longer constitute part of the Collateral for such Other
Second-Priority Lien Obligations. In the event that Rule 3-10 or Rule 3-16 is
amended, modified or interpreted by the SEC to permit (or is replaced with
another rule or regulation, or any other law, rule or regulation is adopted,
which would permit) such Subsidiary’s Equity Interests or other securities to
secure such Other Second-Priority Lien Obligations in excess of the amount then
pledged without the filing with the SEC (or any other Governmental Authority) of
separate


10

--------------------------------------------------------------------------------





financial statements of such Subsidiary, then the Equity Interests or other
securities of such Subsidiary will automatically be deemed to be a part of the
Collateral for such Other Second-Priority Lien Obligations (but only to the
extent that will not result in such Subsidiary being subject to any such
financial statement requirement). In such event, this Agreement may be amended
or modified, without the consent of any Secured Party, to the extent necessary
to subject to the Lien in favor of the Agent such additional Equity Interests or
other securities, on the terms contemplated herein.
SECTION 2.02.    Delivery of the Pledged Collateral.
(a)    Each Pledgor agrees promptly (and in any event within 45 days after the
acquisition (or such longer time as the Applicable Agent shall permit in its
reasonable discretion)) to deliver or cause to be delivered to the Applicable
Agent, for the benefit of the Secured Parties, any and all Pledged Securities to
the extent such Pledged Securities, in the case of promissory notes or other
instruments evidencing Indebtedness, are required to be delivered pursuant to
paragraph (b) of this Section 2.02.
(b)    Each Pledgor will cause any Indebtedness (other than Excluded Securities)
(i) having an aggregate principal amount in excess of $15,000,000 or
(ii) payable by the Borrower or any Subsidiary (other than intercompany
Indebtedness having a term not exceeding 364 days and made in the ordinary
course of business) to be evidenced by a duly executed promissory note that is
pledged and delivered to the Applicable Agent, for the benefit of the Secured
Parties, pursuant to the terms hereof. To the extent any such promissory note is
a demand note, each Pledgor party thereto agrees, if requested by the Applicable
Agent, to immediately demand payment thereunder upon an Event of Default
specified under Section 7.01(a), (b), (f) or (g) of the Term Loan Agreement or
under any equivalent provisions of any other Credit Document.
(c)    Upon delivery to the Applicable Agent, (i) any Pledged Securities
required to be delivered pursuant to the foregoing paragraphs (a) and (b) of
this Section 2.02 shall be accompanied by stock powers or note powers, as
applicable, duly executed in blank or other instruments of transfer reasonably
satisfactory to the Applicable Agent and by such other instruments and documents
as the Applicable Agent may reasonably request and (ii) all other property
comprising part of the Pledged Collateral delivered pursuant to the terms of
this Agreement shall be accompanied to the extent necessary to perfect the
security interest in or allow realization on the Pledged Collateral by proper
instruments of assignment duly executed by the applicable Pledgor and such other
instruments or documents as the Applicable Agent may reasonably request. Each
delivery of Pledged Securities shall be accompanied by a schedule describing the
securities, which schedule shall be attached hereto as Schedule II (or a
supplement to Schedule II, as applicable) and made a part hereof; provided that
failure to attach any such schedule hereto shall not affect the validity of such
pledge of such Pledged Securities. Each schedule so delivered shall supplement
any prior schedules so delivered.
SECTION 2.03.    Representations, Warranties and Covenants. Each Pledgor
represents and warrants to, and covenants with, the Agent, for the benefit of
the Secured Parties, that:


11

--------------------------------------------------------------------------------





(a)    Schedule II correctly sets forth the percentage of the issued and
outstanding shares of each class of the Equity Interests of the issuer thereof
represented by such Pledged Stock and includes all debt securities and
promissory notes or instruments evidencing Indebtedness required to be delivered
pursuant to Section 2.02(b);
(b)    the Pledged Stock, to the best of each Pledgor’s knowledge, have been
duly and validly authorized and issued by the issuers thereof and are fully paid
and nonassessable;
(c)    except for the security interests granted hereunder (and those securing
First-Priority Lien Obligations), each Pledgor (i) is and, subject to any
transfers made in compliance with the Term Loan Agreement and each other Credit
Document, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule II as owned by such Pledgor,
(ii) holds the same free and clear of all Liens, other than Permitted Liens,
(iii) will make no assignment, pledge, hypothecation or transfer of, or create
or permit to exist any security interest in or other Lien on, the Pledged
Collateral, other than pursuant to a transaction not prohibited by any Credit
Document and other than Permitted Liens, and (iv) subject to the rights of such
Pledgor under the Credit Documents to dispose of Pledged Collateral, will use
commercially reasonable efforts to defend its title or interest thereto or
therein against any and all Liens (other than Permitted Liens), however arising,
of all persons;
(d)    other than as set forth in the Term Loan Agreement or the schedules
thereto, in the other Credit Documents or in the First-Priority Lien Obligations
Documents and except for restrictions and limitations imposed by the Credit
Documents, the First-Priority Lien Obligations Documents or securities laws
generally, the Pledged Collateral is and will continue to be freely transferable
and assignable, and none of the Pledged Collateral is or will be subject to any
option, right of first refusal, shareholders agreement, charter, by-law,
memorandum of association or articles of association provisions or contractual
restriction of any nature that might prohibit, impair, delay or otherwise affect
the pledge of such Pledged Collateral hereunder, the sale or disposition thereof
pursuant hereto or the exercise by the Agent of rights and remedies hereunder
other than under applicable Requirements of Law;
(e)    each Pledgor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;
(f)    other than as set forth in the Term Loan Agreement or the schedules
thereto, in the other Credit Documents or in the First-Priority Lien Obligations
Documents, no consent or approval of any Governmental Authority, any securities
exchange or any other person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);
(g)    by virtue of the execution and delivery by the Pledgors of this Agreement
and the Priority Lien Intercreditor Agreement, when any Pledged Securities are
delivered to the Applicable Agent, for the benefit of the Secured Parties, in
accordance with this


12

--------------------------------------------------------------------------------





Agreement and the Priority Lien Intercreditor Agreement, and a financing
statement in respect of the Pledged Securities is filed in the appropriate
filing office, the Agent will obtain, for the benefit of the Secured Parties, a
legal, valid and perfected (except for any Equity Interests with respect to
which, in the reasonable judgment of the Applicable Agent and the Borrower
evidenced in writing delivered to the Agent, the costs or other consequences of
perfecting such a security interest are excessive in view of the benefits to be
obtained by the Secured Parties therefrom) lien upon and security interest in
such Pledged Securities, subject only to Permitted Liens, as security for the
payment and performance of the Obligations; and
(h)    the pledge effected hereby is effective to vest in the Agent, for the
benefit of the Secured Parties, the rights of the Agent in the Pledged
Collateral as set forth herein.
SECTION 2.04.    Certification of Limited Liability Company and Limited
Partnership Interests.
(a)    Each interest in any limited liability company or limited partnership
controlled by any Pledgor, pledged hereunder and represented by a certificate,
shall be a “security” within the meaning of Article 8 of the New York UCC and
shall be governed by Article 8 of the New York UCC, and each such interest shall
at all times hereafter be represented by a certificate unless and until such
interest is no longer such a “security” and the Pledgor complies with Section
2.04(b).
(b)    Each interest in any limited liability company or limited partnership
controlled by a Pledgor, pledged hereunder and not represented by a certificate
shall not be a “security” within the meaning of Article 8 of the New York UCC
and shall not be governed by Article 8 of the New York UCC (or other applicable
Uniform Commercial Code in effect in another jurisdiction), and the Pledgors
shall at no time elect to treat any such interest as a “security” within the
meaning of Article 8 of the New York UCC or issue any certificate representing
such interest, unless promptly thereafter (and in any event within 30 days (or
such longer period as the Applicable Agent may agree to)) the applicable Pledgor
provides notification to the Applicable Agent of such election and delivers, as
applicable, any such certificate to the Applicable Agent pursuant to the terms
hereof.
SECTION 2.05.    Registration in Nominee Name; Denominations. If an Event of
Default shall have occurred and be continuing, (a) the Applicable Agent, on
behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in its own name as pledgee or the
name of its nominee (as pledgee or as sub-agent), or the name of the applicable
Pledgor, endorsed or assigned in blank in favor of the Applicable Agent, and (b)
each Pledgor will promptly give to the Applicable Agent copies of any notices or
other communications received by it with respect to Pledged Securities
registered in the name of such Pledgor. If an Event of Default shall have
occurred and be continuing, the Applicable Agent shall have the right to
exchange the certificates representing Pledged Securities for certificates of
smaller or larger denominations for any purpose consistent with this Agreement.
Each Pledgor shall use its commercially reasonable efforts to cause any
Subsidiary that is not a party to this Agreement to comply with a request by the
Applicable Agent, pursuant to this


13

--------------------------------------------------------------------------------





Section 2.05, to exchange certificates representing Pledged Securities of such
Subsidiary for certificates of smaller or larger denominations.
SECTION 2.06.    Voting Rights; Dividends and Interest, etc.
(a)    Unless and until an Event of Default shall have occurred and be
continuing and the Applicable Agent shall have given notice to the relevant
Pledgors of the Applicable Agent’s intention to exercise its rights hereunder:
(i)    Each Pledgor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Collateral or
any part thereof for any purpose consistent with the terms of this Agreement,
the Term Loan Agreement and the other Credit Documents; provided that such
rights and powers shall not be exercised in any manner that could be reasonably
likely to materially and adversely affect the rights and remedies of any of the
Agent or the other Secured Parties under this Agreement, the Term Loan Agreement
or any other Credit Document or the ability of the Secured Parties to exercise
the same.
(ii)    The Agent shall promptly execute and deliver to each Pledgor, or cause
to be executed and delivered to such Pledgor, all such proxies, powers of
attorney and other instruments as such Pledgor may reasonably request for the
purpose of enabling such Pledgor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.
(iii)    Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are not prohibited by,
and otherwise paid or distributed in accordance with, the terms and conditions
of the Term Loan Agreement, the other Credit Documents, and applicable laws;
provided that any noncash dividends, interest, principal or other distributions
that would constitute Pledged Securities, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Pledgor, shall be promptly (and in any event within 45
days of their receipt (or such longer time as the Applicable Agent shall permit
in its reasonable discretion)) delivered to the Applicable Agent, for the
benefit of the Secured Parties, in the same form as so received (endorsed in a
manner reasonably satisfactory to the Applicable Agent).
(b)    After the occurrence and during the continuance of an Event of Default
and upon notice by the Applicable Agent to the relevant Pledgors of the
Applicable Agent’s intention to exercise its rights hereunder, all rights of any
Pledgor to dividends, interest, principal or other distributions that such
Pledgor is authorized to receive pursuant to paragraph (a)(iii) of this
Section 2.06 shall cease, and all such rights shall thereupon become vested, for
the benefit of


14

--------------------------------------------------------------------------------





the Secured Parties, in the Applicable Agent, which shall have the sole and
exclusive right and authority to receive and retain such dividends, interest,
principal or other distributions; provided that the Applicable Agent shall have
the right from time to time following and during the continuance of an Event of
Default to permit the Pledgors to receive and retain such amounts. All
dividends, interest, principal or other distributions received by any Pledgor
contrary to the provisions of this Section 2.06 shall not be commingled by such
Pledgor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Applicable Agent,
for the benefit of the Secured Parties, and shall be forthwith delivered to the
Applicable Agent, for the benefit of the Secured Parties, in the same form as so
received (endorsed in a manner reasonably satisfactory to the Applicable Agent).
Any and all money and other property paid over to or received by the Applicable
Agent pursuant to the provisions of this paragraph (b) shall be retained by the
Applicable Agent in an account to be established by the Applicable Agent upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 4.02. After all Events of Default have been cured or
waived and the Borrower has delivered to the Applicable Agent a certificate to
that effect, the Applicable Agent shall promptly repay to each Pledgor (without
interest) all dividends, interest, principal or other distributions that such
Pledgor would otherwise be permitted to retain pursuant to the terms of
paragraph (a)(iii) of this Section 2.06 and that remain in such account.
(c)    Upon the occurrence and during the continuance of an Event of Default and
after notice by the Applicable Agent to the relevant Pledgors of the Applicable
Agent’s intention to exercise its rights hereunder, subject to applicable
Requirements of Law, all rights of any Pledgor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to
paragraph (a)(i) of this Section 2.06, and the obligations of the Applicable
Agent under paragraph (a)(ii) of this Section 2.06, shall cease, and all such
rights shall thereupon become vested in the Applicable Agent, for the benefit of
the Secured Parties, which shall have the sole and exclusive right and authority
to exercise such voting and consensual rights and powers; provided that the
Applicable Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Pledgors to exercise such
rights. After all Events of Default have been cured or waived and the Borrower
has delivered to the Applicable Agent a certificate to that effect, all rights
of any Pledgor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to paragraph (a)(i) of this Section 2.06, and the
obligations of the Applicable Agent under paragraph (a)(ii) of this Section
2.06, shall in each case be reinstated.
(d)    Any notice given by the Applicable Agent to the Pledgors suspending their
rights under paragraph (a) of this Section 2.06 (i) shall be in writing,
(ii) may be given to one or more of the Pledgors at the same or different times
and (iii) may suspend the rights of the Pledgors under paragraph (a)(i) or
paragraph (a)(iii) in part without suspending all such rights (as specified by
the Applicable Agent in its sole and absolute discretion) and without waiving or
otherwise affecting the Applicable Agent’s rights to give additional notices
from time to time suspending other rights so long as an Event of Default has
occurred and is continuing.




15

--------------------------------------------------------------------------------





ARTICLE III.
    

Security Interests in Personal Property
SECTION 3.01.    Security Interest.
(a)    As security for the payment or performance, as the case may be, in full
of the Obligations, each Pledgor hereby assigns and pledges to the Agent, its
successors and assigns, for the benefit of the Secured Parties, and hereby
grants to the Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest (the “Security Interest”) in all right, title and
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Pledgor or in which such Pledgor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Article 9 Collateral”):
(i)    all Accounts;
(ii)    all Chattel Paper;
(iii)    all cash and Deposit Accounts;
(iv)    all Documents;
(v)    all Equipment;
(vi)    all Fixtures;
(vii)    all General Intangibles;
(viii)    Goods;
(ix)    all Instruments;
(x)    all Intellectual Property;
(xi)    all Inventory;
(xii)    all Investment Property other than the Pledged Collateral;
(xiii)    all Letters of Credit and Letter of Credit Rights;
(xiv)    all minerals, oil, gas and As-Extracted Collateral;
(xv)    all books and records pertaining to the Article 9 Collateral; and
(xvi)    substitutions, replacements, accessions, products and proceeds
(including insurance proceeds, licenses, royalties, income, payments, claims,
damages and proceeds of suit) and to the extent not otherwise included, all
proceeds, Supporting


16

--------------------------------------------------------------------------------





Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any person with respect to any of the
foregoing.
Notwithstanding anything to the contrary in any Credit Documents, this Agreement
shall not constitute a grant of a security interest in (and the Article 9
Collateral shall not include) and the other provisions of the Credit Documents
with respect to Collateral need not be satisfied with respect to (a) motor
vehicles or other assets subject to certificates of title and commercial tort
claims, (b) any assets over which the granting of security interests in such
assets would be prohibited by an enforceable contractual obligation binding on
the assets that existed at the time of the acquisition thereof and was not
created or made binding on the assets in contemplation or in connection with the
acquisition of such assets (except in the case of assets owned on the
Acquisition Date or acquired after the Acquisition Date with Indebtedness of the
type permitted pursuant to Section 6.03(b)(iv) of the Term Loan Agreement and
any equivalent provision in any Other Second-Priority Lien Obligations
Document), applicable law or regulation (in each case, except to the extent such
prohibition is unenforceable after giving effect to applicable provisions of the
Uniform Commercial Code, other than proceeds thereof, the assignment of which is
expressly deemed effective under the Uniform Commercial Code notwithstanding
such prohibitions) or to the extent that such security interests would require
obtaining the consent of any governmental authority or would result in
materially adverse tax consequences as reasonably determined by the Borrower in
writing delivered to the Collateral Agent, (c) those assets with respect to
which, in the reasonable judgment of the Applicable Agent and the Borrower,
evidenced in writing delivered to the Agent, the costs or other consequences of
obtaining or perfecting such a security interest are excessive in view of the
benefits to be obtained by the Secured Parties therefrom, (d) any Letter of
Credit Rights (other than to the extent a Lien thereon can be perfected by
filing a customary financing statement), (e) any Excluded Securities, (f) any
Pledgor’s right, title or interest in any license, contract or agreement to
which such Pledgor is a party or any of its right, title or interest thereunder
to the extent, but only to the extent, that such a grant would violate the terms
of applicable law or of such license, contract or agreement, or result in a
breach of the terms of, or constitute a default under, any such license,
contract or agreement to which such Pledgor is a party (other than to the extent
that any such term would be rendered ineffective pursuant to Section 9-406,
9-407, 9-408 or 9-409 of the New York UCC or any other applicable law or
regulation (including Title 11 of the United States Code) or principles of
equity); provided that, immediately upon the ineffectiveness, lapse or
termination of any such provision, the Collateral shall include, and such
Pledgor shall be deemed to have granted a security interest in, all such rights
and interests as if such provision had never been in effect, (g) any equipment
or other asset owned by any Pledgor that is subject to a purchase money lien or
a Capitalized Lease Obligation, in each case, as permitted under the Term Loan
Agreement and not prohibited by any other Credit Document, if the contract or
other agreement in which such Lien is granted (or the documentation providing
for such Capitalized Lease Obligation) prohibits or requires the consent of any
person other than the Pledgors as a condition to the creation of any other
security interest on such equipment or asset and, in each case, such prohibition
or requirement is permitted by under Term Loan Agreement and not prohibited by
any other Credit Document, (h) any foreign collateral or credit support with
respect to such foreign collateral (other than any such assets pledged pursuant
to the Pledge Agreement), (i) any real property (owned or leased) or oil and gas
properties (owned or leased) other than the


17

--------------------------------------------------------------------------------





Mortgaged Properties, and (j) any asset at any time that is not then subject to
a Lien securing First-Priority Lien Obligations at such time (the foregoing
clauses (a) through (j), the “Excluded Assets”). With respect to the Collateral,
no control agreements or control arrangements will be required with respect to
any Deposit Accounts, Securities Accounts, Commodity Contracts or any other
asset, the perfection of a security interest in which specifically requires a
control arrangement or control agreement (other than the delivery of Pledged
Securities to the Applicable Agent to the extent required by Article II).
(b)    Each Pledgor hereby irrevocably authorizes the Agent at any time and from
time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings) with respect to the Article 9 Collateral
or any part thereof and amendments thereto that contain the information required
by Article 9 of the Uniform Commercial Code of each applicable jurisdiction for
the filing of any financing statement or amendment, including (i) whether such
Pledgor is an organization, the type of organization and any organizational
identification number issued to such Pledgor, (ii) in the case of a financing
statement filed as a fixture filing, a sufficient description of the real
property to which such Article 9 Collateral relates and (iii) a description of
collateral that describes such property in any other manner as the Agent may
reasonably determine is necessary or advisable to ensure the perfection of the
security interest in the Article 9 Collateral granted under this Agreement,
including describing such property as “all assets” or “all property” or words of
similar effect. Each Pledgor agrees to provide such information to the Agent
promptly upon request.
The Agent is further authorized to file with the United States Patent and
Trademark Office or United States Copyright Office (or any successor office or
any similar office in any other country) such documents as may be necessary or
advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Pledgor, without the signature
of any Pledgor, and naming any Pledgor or the Pledgors as debtors and the Agent
as secured party.
(c)    The Security Interest is granted as security only and shall not subject
the Agent or any other Secured Party to, or in any way alter or modify, any
obligation or liability of any Pledgor with respect to or arising out of the
Article 9 Collateral.
SECTION 3.02.    Representations and Warranties. The Pledgors jointly and
severally represent and warrant to the Agent and the Secured Parties as of the
Effective Date that:
(a)    Each Pledgor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Agent the Security
Interest in such Article 9 Collateral pursuant hereto and to execute, deliver
and perform its obligations in accordance with the terms of this Agreement,
without the consent or approval of any other person other than any consent or
approval that has been obtained and is in full force and effect or has otherwise
been disclosed herein, in the Term Loan Agreement and the Schedules thereto or
in the First-Priority Lien Obligations Documents.


18

--------------------------------------------------------------------------------





(b)    The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Pledgor, is correct and complete, in all material respects, as of the Effective
Date. Uniform Commercial Code financing statements (including fixture filings,
as applicable) or other appropriate filings, recordings or registrations
containing a description of the Article 9 Collateral have been prepared by the
Agent based upon the information provided to the Agent in the Perfection
Certificate for filing in each governmental, municipal or other office specified
in the Perfection Certificate (or specified by notice from the Borrower to the
Agent after the Effective Date in the case of filings, recordings or
registrations required by Section 6.16 of the Term Loan Agreement or any
equivalent provision of each other Credit Document), and constitute all the
filings, recordings and registrations (other than filings required to be made in
the United States Patent and Trademark Office and the United States Copyright
Office in order to perfect the Security Interest in Article 9 Collateral
consisting of United States Patents, United States registered Trademarks and
United States registered Copyrights) that are necessary to publish notice of and
protect the validity of and to establish a legal, valid and perfected security
interest in favor of the Agent (for the benefit of the Secured Parties) in
respect of all Article 9 Collateral in which the Security Interest may be
perfected by filing, recording or registration in the United States (or any
political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements or
amendments. Each Pledgor represents and warrants that a fully executed agreement
in the form hereof (or a short form hereof which form shall be reasonably
acceptable to the Agent) containing a description of all Article 9 Collateral
consisting of Intellectual Property with respect to registered United States
Patents (and Patents for which registration applications are pending),
registered United States Trademarks (and Trademarks for which registration
applications are pending) and registered United States Copyrights (and
Copyrights for which registration applications are pending) has been delivered
to the Agent for recording with the United States Patent and Trademark Office
and the United States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C.
§ 1060 or 17 U.S.C. § 205 and the regulations thereunder, as applicable, to
protect the validity of and to establish a legal, valid and perfected security
interest in favor of the Agent, for the benefit of the Secured Parties, in
respect of all Article 9 Collateral consisting of such Intellectual Property in
which a security interest may be perfected by recording with the United States
Patent and Trademark Office and the United States Copyright Office, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than such actions as are necessary to perfect
the Security Interest with respect to any Article 9 Collateral consisting of
Patents, Trademarks and Copyrights (or registration or application for
registration thereof) acquired or developed after the Effective Date).
(c)    The Security Interest constitutes (i) a legal and valid security interest
in all the Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the filings described in Section 3.02(b), a
perfected security interest in all


19

--------------------------------------------------------------------------------





Article 9 Collateral in which a security interest may be perfected by filing,
recording or registering a financing statement or analogous document in the
United States (or any political subdivision thereof) and its territories and
possessions pursuant to the Uniform Commercial Code or other applicable law in
such jurisdictions and (iii) subject to Section 3.02(b), a security interest
that shall be perfected in all Article 9 Collateral in which a security interest
may be perfected upon the receipt and recording of this Agreement (or a short
form hereof) with the United States Patent and Trademark Office and the United
States Copyright Office, as applicable. The Security Interest is and shall be
prior to any other Lien on any of the Article 9 Collateral, other than Liens in
respect of the First-Priority Lien Obligations and any other Permitted Liens.
(d)    The Article 9 Collateral is owned by the Pledgors free and clear of any
Lien, other than Permitted Liens. None of the Pledgors has filed or consented to
the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Article 9
Collateral, (ii) any assignment in which any Pledgor assigns any Article 9
Collateral or any security agreement or similar instrument covering any
Article 9 Collateral with the United States Patent and Trademark Office or the
United States Copyright Office or (iii) any assignment in which any Pledgor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for Permitted Liens.
(e)    Except as set forth in the Perfection Certificate, as of the Effective
Date, all Accounts owned by the Pledgors have been originated by the Pledgors
and all Inventory owned by the Pledgors has been acquired by the Pledgors in the
ordinary course of business.
SECTION 3.03.    Covenants.
(a)    Each Pledgor agrees promptly (and in any event within 10 days thereof, or
such longer period of time as may be agreed by the Applicable Agent) to notify
the Agent in writing of any change (i) in its legal name, (ii) in its identity
or type of organization or corporate structure, (iii) in its Federal Taxpayer
Identification Number or organizational identification number or (iv) in its
jurisdiction of organization. Each Pledgor agrees promptly to provide the Agent
with certified organizational documents reflecting any of the changes described
in the immediately preceding sentence. Each Pledgor agrees that if it effects or
permits any change referred to in the first sentence of this paragraph (a) it
will ensure that all filings have been made, or will have been made within any
applicable statutory period, under the Uniform Commercial Code or otherwise that
are required in order for the Agent at all times following such change to have a
valid, legal and perfected security interest (subject to First-Priority Lien
Obligations and any other Permitted Liens) in all the Article 9 Collateral, for
the benefit of the Secured Parties. Each Pledgor agrees promptly to notify the
Agent if any material portion of the Article 9 Collateral owned or held by such
Pledgor is damaged or destroyed.


20

--------------------------------------------------------------------------------





(b)    Subject to the rights of such Pledgor under the Credit Documents to
dispose of Collateral, each Pledgor shall, at its own expense, use commercially
reasonable efforts to defend title to the Article 9 Collateral against all
persons and to defend the Security Interest of the Agent, for the benefit of the
Secured Parties, in the Article 9 Collateral and the priority thereof against
any Lien that is not a Permitted Lien.
(c)    Each Pledgor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Agent may from time to time reasonably request to better
assure, preserve, protect and perfect the Security Interest and the rights and
remedies created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement and the granting of
the Security Interest and the filing of any financing statements (including
fixture filings) or other documents in connection herewith or therewith.
Without limiting the generality of the foregoing, each Pledgor hereby authorizes
the Agent, with prompt notice thereof to the Pledgors, to supplement this
Agreement by supplementing Schedule III or adding additional schedules hereto to
specifically identify any asset or item that may constitute Copyrights, Patents,
Trademarks, Copyright Licenses, Patent Licenses or Trademark Licenses; provided
that any Pledgor shall have the right, exercisable within 90 days after it has
been notified by the Agent of the specific identification of such Collateral, to
advise the Agent in writing of any inaccuracy of the representations and
warranties made by such Pledgor hereunder with respect to such Article 9
Collateral. Each Pledgor agrees that it will use its commercially reasonable
efforts to take such action as shall be necessary in order that all
representations and warranties hereunder shall be true and correct with respect
to such Article 9 Collateral within 90 days after the date it has been notified
by the Agent of the specific identification of such Article 9 Collateral.
(d)    (i) Following the First-Priority Lien Obligations Termination Date, and
subject to the Priority Lien Intercreditor Agreement, after the occurrence of an
Event of Default and during the continuance thereof, the Agent shall have the
right to verify under reasonable procedures the validity, amount, quality,
quantity, value, condition and status of, or any other matter relating to, the
Article 9 Collateral, including, in the case of Accounts or Article 9 Collateral
in the possession of any third person, by contacting Account Debtors or the
third person possessing such Article 9 Collateral for the purpose of making such
a verification and each Pledgor shall furnish all such assistance and
information as Agent may reasonably request in connection with any such
verification. The Agent shall have the right to share any information it gains
from such inspection or verification with any Secured Party.
(ii)    The Applicable Agent hereby authorizes each Pledgor to collect such
Pledgor’s Accounts and the Applicable Agent may curtail or terminate said
authority at any time after written notice is provided by the Applicable Agent
to such Pledgor after the occurrence and during the continuance of an Event of
Default.
(iii)    At the Applicable Agent’s written request at any time after the
occurrence and during the continuance of an Event of Default, each Pledgor shall


21

--------------------------------------------------------------------------------





deliver to the Applicable Agent all original and other documents evidencing, and
relating to, the agreements and transactions which gave rise to the Accounts,
including all original orders, invoices and shipping receipts.
(e)    Following the First-Priority Lien Obligations Termination Date, and
subject to the Priority Lien Intercreditor Agreement, at its option, the Agent
may discharge any past due taxes, assessments, charges, fees, Liens, security
interests or other encumbrances at any time levied or placed on the Article 9
Collateral and that is not a Permitted Lien, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Pledgor fails to do
so as required by the Term Loan Agreement, this Agreement or any other Credit
Document, and each Pledgor jointly and severally agrees to reimburse the Agent
on demand for any reasonable payment made or any reasonable expense incurred by
the Agent pursuant to the foregoing authorization; provided, however, that
nothing in this Section 3.03(e) shall be interpreted as excusing any Pledgor
from the performance of, or imposing any obligation on the Agent or any Secured
Party to cure or perform, any covenants or other promises of any Pledgor with
respect to taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Credit
Documents.
(f)    Each Pledgor (rather than the Agent or any Secured Party) shall remain
liable for the observance and performance of all the conditions and obligations
to be observed and performed by it under each contract, agreement or instrument
relating to the Article 9 Collateral and each Pledgor jointly and severally
agrees to indemnify and hold harmless the Agent and the Secured Parties from and
against any and all liability for such performance.
(g)    None of the Pledgors shall make or permit to be made an assignment,
pledge or hypothecation of the Article 9 Collateral or shall grant any other
Lien in respect of the Article 9 Collateral, except as not prohibited by any
Credit Document. None of the Pledgors shall make or permit to be made any
transfer of the Article 9 Collateral, except as not prohibited by any Credit
Document. Notwithstanding the foregoing, if the Applicable Agent shall have
notified the Pledgors that an Event of Default under Section 7.01(a), (b), (f)
or (g) of the Term Loan Agreement or any equivalent provisions of any other
Credit Document shall have occurred and be continuing, and during the
continuance thereof, the Pledgors shall not sell, convey, lease, assign,
transfer or otherwise dispose of any Article 9 Collateral to the extent
requested by the Applicable Agent (which notice may be given by telephone if
promptly confirmed in writing).
(h)    None of the Pledgors will, without the Applicable Agent’s prior written
consent (which consent shall not be unreasonably withheld), grant any extension
of the time of payment of any Accounts included in the Article 9 Collateral,
compromise, compound or settle the same for less than the full amount thereof,
release, wholly or partly, any person liable for the payment thereof or allow
any credit or discount whatsoever thereon, other than extensions, credits,
discounts, compromises or settlements granted or made in the ordinary course of
business and consistent with prudent business practices, except as not
prohibited by the Credit Documents.
(i)    Each Pledgor irrevocably makes, constitutes and appoints the Applicable
Agent (and all officers, employees or agents designated by the Applicable Agent)
as such


22

--------------------------------------------------------------------------------





Pledgor’s true and lawful agent (and attorney-in-fact) for the purpose, during
the continuance of an Event of Default, of making, settling and adjusting claims
in respect of Article 9 Collateral under policies of insurance, endorsing the
name of such Pledgor on any check, draft, instrument or other item of payment
for the proceeds of such policies of insurance and for making all determinations
and decisions with respect thereto. In the event that any Pledgor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
by the Credit Documents or to pay any premium in whole or part relating thereto,
the Applicable Agent may, without waiving or releasing any obligation or
liability of the Pledgors hereunder or any Event of Default, in its sole
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the Applicable Agent
reasonably deems advisable. All sums disbursed by the Applicable Agent in
connection with this Section 3.03(i), including reasonable attorneys’ fees,
court costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Pledgors to the Applicable Agent and shall be additional
Obligations secured hereby.
SECTION 3.04.    Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Agent to enforce, for the
benefit of the Secured Parties, the Agent’s security interest in the Article 9
Collateral, each Pledgor agrees, in each case at such Pledgor’s own expense, to
take the following actions with respect to the following Article 9 Collateral:
(a)    Instruments and Tangible Chattel Paper. If any Pledgor shall at any time
own or acquire any Instruments or Tangible Chattel Paper evidencing an amount in
excess of $15,000,000, such Pledgor shall promptly (and in any event within 30
days of its acquisition (or such longer period as the Applicable Agent may agree
to)) notify the Applicable Agent and promptly endorse, assign and deliver the
same to the Applicable Agent, accompanied by such instruments of transfer or
assignment duly executed in blank as the Applicable Agent may from time to time
reasonably request.
SECTION 3.05.    Covenants Regarding Patent, Trademark and Copyright Collateral.
Except as not prohibited by any Credit Documents:
(a)    Each Pledgor agrees that it will not knowingly do any act or omit to do
any act (and will exercise commercially reasonable efforts to prevent its
licensees from doing any act or omitting to do any act) whereby any Patent
material to the normal conduct of such Pledgor’s business may become prematurely
invalidated or dedicated to the public, and agrees that it shall take
commercially reasonable steps with respect to any material products covered by
any such Patent as necessary and sufficient to establish and preserve its rights
under applicable patent laws.
(b)    Each Pledgor will, and will use its commercially reasonable efforts to
cause its licensees or its sublicensees to, for each Trademark material to the
normal conduct of such Pledgor’s business, (i) maintain such Trademark in full
force free from any adjudication of abandonment or invalidity for non-use,
(ii) maintain the quality of products and services offered under such Trademark,
(iii) display such Trademark with notice of federal or foreign registration or
claim of trademark or service mark as required


23

--------------------------------------------------------------------------------





under applicable law and (iv) not knowingly use or knowingly permit its
licensees’ use of such Trademark in violation of any third-party rights.
(c)    Each Pledgor will, and will use its commercially reasonable efforts to
cause its licensees or its sublicensees to, for each work covered by a material
Copyright necessary to the normal conduct of such Pledgor’s business that it
publishes, displays and distributes, use copyright notice as required under
applicable copyright laws.
(d)    Each Pledgor shall notify the Applicable Agent promptly if it knows that
any Patent, Trademark or Copyright material to the normal conduct of such
Pledgor’s business may imminently become prematurely abandoned, lost or
dedicated to the public, or of any materially adverse determination or
development, excluding office actions and similar determinations or
developments, in the United States Patent and Trademark Office, United States
Copyright Office, any court or any similar office of any country, regarding such
Pledgor’s ownership of any such material Patent, Trademark or Copyright or its
right to register or to maintain the same.
(e)    Each Pledgor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Agent on an annual basis on or about the time of
delivery of financial statements for such year of each application by itself, or
through any agent, employee, licensee or designee, for any Patent with the
United States Patent and Trademark Office and each registration of any Trademark
or Copyright with the United States Patent and Trademark Office, the United
States Copyright Office or any comparable office or agency in any other country
filed during the preceding twelve-month period, and (ii) upon the reasonable
request of the Agent, execute and deliver any and all agreements, instruments,
documents and papers as the Agent may reasonably request to evidence the Agent’s
security interest in such Patent, Trademark or Copyright.
(f)    Each Pledgor shall exercise its reasonable business judgment consistent
with the practice in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any comparable office or
agency in any other country with respect to maintaining and pursuing each
material application relating to any Patent, Trademark and/or Copyright (and
obtaining the relevant grant or registration) material to the normal conduct of
such Pledgor’s business and to maintain (i) each issued Patent and (ii) the
registrations of each Trademark and each Copyright that is material to the
normal conduct of such Pledgor’s business, including, when applicable and
necessary in such Pledgor’s reasonable business judgment, timely filings of
applications for renewal, affidavits of use, affidavits of incontestability and
payment of maintenance fees, and, if any Pledgor believes necessary in its
reasonable business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.
(g)    In the event that any Pledgor knows or has reason to know that any
Article 9 Collateral consisting of a Patent, Trademark or Copyright material to
the normal conduct of its business has been materially infringed,
misappropriated or diluted by a third party, such Pledgor shall promptly notify
the Applicable Agent and shall, if such


24

--------------------------------------------------------------------------------





Pledgor deems it necessary in its reasonable business judgment, promptly sue and
recover any and all damages, and take such other actions as are reasonably
appropriate under the circumstances.
(h)    Upon and during the continuance of an Event of Default, at the request of
the Applicable Agent, each Pledgor shall use commercially reasonable efforts to
obtain all requisite consents or approvals from the licensor under each
Copyright License, Patent License or Trademark License to effect the assignment
of all such Pledgor’s right, title and interest thereunder to (in the Applicable
Agent’s sole discretion) the designee of the Applicable Agent or the Applicable
Agent.
ARTICLE IV.
    

Remedies
SECTION 4.01.    Remedies upon Default. Subject to the Priority Lien
Intercreditor Agreement and applicable Requirements of Law, upon the occurrence
and during the continuance of an Event of Default, each Pledgor agrees to
deliver each item of Collateral to the Applicable Agent on demand, and it is
agreed that the Applicable Agent shall have the right to take any of or all the
following actions at the same or different times:  (a) with respect to any
Article 9 Collateral consisting of Intellectual Property, on demand, to cause
the Security Interest to become an assignment, transfer and conveyance of any of
or all such Article 9 Collateral by the applicable Pledgors to the Applicable
Agent or to license or sublicense, whether general, special or otherwise, and
whether on an exclusive or a nonexclusive basis, any such Article 9 Collateral
throughout the world on such terms and conditions and in such manner as the
Applicable Agent shall determine (other than in violation of any then-existing
licensing arrangements to the extent that waivers thereunder cannot be obtained)
and (b) with or without legal process and with or without prior notice or demand
for performance, to take possession of the Article 9 Collateral and without
liability for trespass to the applicable Pledgor to enter any premises where the
Article 9 Collateral may be located for the purpose of taking possession of or
removing the Article 9 Collateral and, generally, to exercise any and all rights
afforded to a secured party under the applicable Uniform Commercial Code or
other applicable law. Without limiting the generality of the foregoing, each
Pledgor agrees that the Agent shall have the right, subject to the requirements
of applicable law and subject to the terms and conditions of the Priority Lien
Intercreditor Agreement, to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the Agent
shall deem appropriate. The Agent shall be authorized in connection with any
sale of a security (if it deems it advisable to do so) pursuant to the foregoing
to restrict the prospective bidders or purchasers to persons who represent and
agree that they are purchasing such security for their own account, for
investment, and not with a view to the distribution or sale thereof. Upon
consummation of any such sale of Collateral pursuant to this Section 4.01, the
Agent shall have the right to assign, transfer and deliver to the purchaser or
purchasers thereof the Collateral so sold. Each such purchaser at any such sale
shall hold the property sold absolutely, free from any claim or right on the
part of any Pledgor, and each


25

--------------------------------------------------------------------------------





Pledgor hereby waives and releases (to the extent permitted by law) all rights
of redemption, stay, valuation and appraisal that such Pledgor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.
The Agent shall give the applicable Pledgors 10 days’ written notice (which each
Pledgor agrees is reasonable notice within the meaning of Section 9‑611 of the
New York UCC or its equivalent in other jurisdictions) of the Agent’s intention
to make any sale of Collateral. At any such sale, the Collateral, or the portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Agent may (in its sole and absolute discretion) determine. The
Agent shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Agent may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned. In the case of any sale of all or any part of the Collateral made on
credit or for future delivery, the Collateral so sold may be retained by the
Agent until the sale price is paid by the purchaser or purchasers thereof, but
the Agent shall not incur any liability in the event that any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in the
case of any such failure, such Collateral may be sold again upon notice given in
accordance with provisions above. At any public (or, to the extent permitted by
law, private) sale made pursuant to this Section 4.01, any Secured Party may bid
for or purchase for cash, free (to the extent permitted by law) from any right
of redemption, stay, valuation or appraisal on the part of any Pledgor (all such
rights being also hereby waived and released to the extent permitted by law),
the Collateral or any part thereof offered for sale and such Secured Party may,
upon compliance with the terms of sale, hold, retain and dispose of such
property without further accountability to any Pledgor therefor. For purposes
hereof, a written agreement to purchase the Collateral or any portion thereof
shall be treated as a sale thereof; the Agent shall be free to carry out such
sale pursuant to such agreement and no Pledgor shall be entitled to the return
of the Collateral or any portion thereof subject thereto, notwithstanding the
fact that after the Agent shall have entered into such an agreement all Events
of Default shall have been remedied and the Obligations paid in full. As an
alternative to exercising the power of sale herein conferred upon it, the Agent
may proceed by a suit or suits at law or in equity to foreclose this Agreement
and to sell the Collateral or any portion thereof pursuant to a judgment or
decree of a court or courts having competent jurisdiction or pursuant to a
proceeding by a court-appointed receiver. To the extent provided in this Section
4.01, any sale that complies with such provisions shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the New
York UCC or its equivalent in other jurisdictions.
SECTION 4.02.    Application of Proceeds. Subject to the terms of the Priority
Lien Intercreditor Agreement, upon the occurrence and during the continuance of
an Event of Default, the Agent shall promptly apply the proceeds, moneys or
balances of any collection or sale of Collateral, as well as any Collateral
consisting of cash, in the order specified below:
FIRST, to the payment of all reasonable costs and expenses and indemnification
amounts incurred by the Agent and any Authorized Representative and all fees


26

--------------------------------------------------------------------------------





owed to them in connection with such collection or sale or otherwise in
connection with this Agreement, any Credit Document or any of the Obligations,
including all court costs and the reasonable fees and expenses of its agents and
legal counsel, the repayment of all advances made by the Agent or the relevant
Authorized Representatives hereunder or under any other Credit Document on
behalf of any Pledgor and any other reasonable costs or expenses incurred in
connection with the exercise of any right or remedy hereunder or under any other
Credit Document;
SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the respective
amounts of the Obligations owed to them on the date of any such distribution);
and
THIRD, to the Pledgors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.
The Agent shall have absolute discretion as to the time of application of any
such proceeds, moneys or balances in accordance with this Agreement. Upon the
request of the Agent prior to any distribution under this Section 4.02, each
Authorized Representative shall provide to the Agent certificates, in form and
substance reasonably satisfactory to the Agent, setting forth the respective
amounts referred to in this Section 4.02, that each applicable Secured Party or
their Authorized Representative believes it is entitled to receive, and the
Agent shall be fully entitled to rely on such certificates. Upon any sale of
Collateral by the Agent (including pursuant to a power of sale granted by
statute or under a judicial proceeding), the receipt of the purchase money by
the Agent or of the officer making the sale shall be a sufficient discharge to
the purchaser or purchasers of the Collateral so sold and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to the Agent or such officer or be answerable in any
way for the misapplication thereof.
SECTION 4.03.    Grant of License to Use Intellectual Property. For the purpose
of enabling the Agent to exercise rights and remedies under this Agreement at
such time as the Agent shall be lawfully entitled to exercise such rights and
remedies, each Pledgor grants (such grant effective solely after the occurrence
and during the continuance of an Event of Default) to (in the Agent’s sole
discretion) the Applicable Agent or a designee of the Applicable Agent, for the
benefit of the Secured Parties, an irrevocable, non-exclusive license
(exercisable without payment of royalty or other compensation to any Pledgor) to
use, license or sublicense any of the Article 9 Collateral consisting of
Intellectual Property now owned or hereafter acquired by such Pledgor, wherever
the same may be located, and including in such license reasonable access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof, the
right to prosecute and maintain all Intellectual Property and the right to sue
for past infringement of the Intellectual Property; provided, however, that
nothing in this Section 4.03 shall require Pledgors to grant any license that is
prohibited by any rule of law, statute or regulation, or is prohibited by, or
constitutes a breach or default under or results in the termination of, any
contract, license,


27

--------------------------------------------------------------------------------





instrument or other agreement with an unaffiliated third party, to the extent
not prohibited by the Credit Documents, with respect to such Intellectual
Property Collateral; and provided, further, that such licenses to be granted
hereunder with respect to Trademarks shall be subject to the maintenance of
quality standards with respect to the goods and services on which such
Trademarks are used sufficient to preserve the validity of such Trademarks. For
the avoidance of doubt, the use of such license by the Applicable Agent or its
designee may be exercised, at the option of the Applicable Agent or such
designee, only during the continuation of an Event of Default after the
First-Priority Lien Obligations Termination Date. Furthermore, each Pledgor
hereby grants to the Applicable Agent an absolute power of attorney to sign,
upon the occurrence and during the continuance of any Event of Default, any
document which may be required by the United States Copyright Office or the
United States Patent and Trademark Office or any state office in order to effect
an absolute assignment of all right, title and interest in each Patent,
Trademark or Copyright, and to record the same.
SECTION 4.04.    Securities Act, etc. In view of the position of the Pledgors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Applicable Agent if the Applicable Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Applicable Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect. Each Pledgor acknowledges and agrees that in light of such restrictions
and limitations, the Applicable Agent, in its sole and absolute discretion,
(a) may proceed to make such a sale whether or not a registration statement for
the purpose of registering such Pledged Collateral or part thereof shall have
been filed under the Federal Securities Laws or, to the extent applicable, Blue
Sky or other state securities laws and (b) may approach and negotiate with a
single potential purchaser to effect such sale. Each Pledgor acknowledges and
agrees that any such sale might result in prices and other terms less favorable
to the seller than if such sale were a public sale without such restrictions. In
the event of any such sale, the Applicable Agent shall incur no responsibility
or liability for selling all or any part of the Pledged Collateral at a price
that the Applicable Agent, in its sole and absolute discretion, may in good
faith deem reasonable under the circumstances, notwithstanding the possibility
that a substantially higher price might have been realized if the sale were
deferred until after registration as aforesaid or if more than a single
purchaser were approached. The provisions of this Section 4.04 will apply
notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the
Applicable Agent sells.




28

--------------------------------------------------------------------------------





ARTICLE V.
    
Miscellaneous
SECTION 5.01.    Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.02 of the Term Loan Agreement (whether or not then in effect), as such
address may be changed by written notice to the Agent and the Borrower. All
communications and notices hereunder to any Pledgor shall be given to it in care
of the Borrower, with such notice to be given as provided in Section 9.02 of the
Term Loan Agreement (whether or not then in effect).
SECTION 5.02.    Security Interest Absolute. All rights of the Agent hereunder,
the Security Interest, the security interest in the Pledged Collateral and all
obligations of each Pledgor hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Term Loan
Agreement, any other Credit Document, any agreement with respect to any of the
Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Term Loan Agreement, any other
Credit Document, or any other agreement or instrument, (c) any exchange, release
or non-perfection of any Lien on other collateral, or any release or amendment
or waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Obligations or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Pledgor in respect of the Obligations or this Agreement (other than a defense of
payment or performance).
SECTION 5.03.    Limitation by Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable Requirements of Law, and all the provisions of
this Agreement are intended to be subject to all applicable Requirements of Law
that may be controlling and to be limited to the extent necessary so that they
shall not render this Agreement invalid, unenforceable, in whole or in part, or
not entitled to be recorded, registered or filed under the provisions of any
applicable law or regulation.
SECTION 5.04.    Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Agent and a counterpart
hereof shall have been executed on behalf of the Agent, and thereafter shall be
binding upon such party and the Agent and their respective permitted successors
and assigns, and shall inure to the benefit of such party, the Agent and the
other Secured Parties and their respective permitted successors and assigns,
except that no party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as not prohibited by this
Agreement, the Term Loan Agreement or any other Credit Document. This Agreement
shall be construed as a separate agreement with respect to each party and may be
amended, modified, supplemented, waived or released in accordance with Section
5.09.


29

--------------------------------------------------------------------------------





SECTION 5.05.    Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Pledgor or the Agent that are contained in
this Agreement shall bind and inure to the benefit of their respective permitted
successors and assigns. The Agent may at any time give notice of its resignation
as Agent under this Agreement and the other Security Documents in accordance
with Section 8.09 of the Term Loan Agreement or the equivalent provision of any
Other Second-Priority Lien Obligations Document. Upon any notice of resignation
of the Agent hereunder and under the other Security Documents, the Borrower
agrees to use commercially reasonable efforts to transfer (and maintain the
validity and priority of) the Liens in favor of the retiring Agent under the
Security Documents to the successor Agent as promptly as practicable.
SECTION 5.06.    Agent’s Fees and Expenses; Indemnification.
(a)    The parties hereto agree that the Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.05 of
the Term Loan Agreement, and any equivalent provision of any other Credit
Document and the Priority Lien Intercreditor Agreement.
(b)    Without limitation of its indemnification obligations under the other
Credit Documents, each Pledgor jointly and severally agrees to indemnify the
Agent, the Term Loan Agent and each Affiliate of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees, charges and disbursements (limited
to not more than one counsel, plus, if necessary, one local counsel per
jurisdiction) (except the allocated costs of in-house counsels), incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of, (i) the execution or delivery of this Agreement or any other Credit
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the transactions contemplated hereby
(including in connection with the appointment of any successor Agent in
accordance with the applicable Credit Documents and in connection with any
filings, registrations or any other actions to be taken to reflect the security
interest of such successor Agent), (ii) the use of proceeds of the Term Loans or
any Other Second-Priority Lien Obligations or (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, or to the
Collateral, whether or not any Indemnitee is a party thereto and regardless of
whether such matter is initiated by a third party or any Pledgor; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses have resulted from
the gross negligence, bad faith or willful misconduct of the party to be
indemnified or any of its Related Parties as determined by a final
non-appealable judgment of a court of competent jurisdiction.
(c)    Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 5.06 shall remain operative and in full force and effect
regardless of the termination of


30

--------------------------------------------------------------------------------





this Agreement or any other Credit Document, the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Credit Document, or any investigation made by or on behalf of the Agent or
any other Secured Party. All amounts due under this Section 5.06 shall be
payable within fifteen days of written demand therefor.
SECTION 5.07.    Agent Appointed Attorney-in-Fact. Subject to the terms of the
Priority Lien Intercreditor Agreement, each Pledgor hereby appoints the Agent
the attorney-in-fact of such Pledgor for the purpose of carrying out the
provisions of this Agreement and taking any action and executing any instrument
that the Agent may deem necessary or advisable to accomplish the purposes
hereof, which appointment is irrevocable and coupled with an interest. Without
limiting the generality of the foregoing, subject to applicable Requirements of
Law and the Priority Lien Intercreditor Agreement, the Agent shall have the
right, upon the occurrence and during the continuance of an Event of Default,
with full power of substitution either in the Agent’s name or in the name of
such Pledgor, (a) to receive, endorse, assign or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof, (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to ask for, demand, sue for, collect, receive and give
acquittance for any and all moneys due or to become due under and by virtue of
any Collateral; (d) to sign the name of any Pledgor on any invoice or bill of
lading relating to any of the Collateral; (e) to send verifications of Accounts
to any Account Debtor; (f) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (g) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (h) to notify, or to require any Pledgor to notify, Account Debtors
to make payment directly to the Agent; and (i) to use, sell, assign, transfer,
pledge, make any agreement with respect to or otherwise deal with all or any of
the Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Agent were the
absolute owner of the Collateral for all purposes; provided that nothing herein
contained shall be construed as requiring or obligating the Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The Agent and
the other Secured Parties shall be accountable only for amounts actually
received as a result of the exercise of the powers granted to them herein, and
neither they nor their officers, directors, employees or agents shall be
responsible to any Pledgor for any act or failure to act hereunder, except for
their own or their Related Parties’ gross negligence or willful misconduct.
SECTION 5.08.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


31

--------------------------------------------------------------------------------





SECTION 5.09.    Waivers; Amendment.
(a)    No failure or delay by the Agent, any Lender or any other Secured Party
in exercising any right, power or remedy hereunder or under any other Credit
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy, or any abandonment or
discontinuance of steps to enforce such a right, power or remedy, preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The rights, powers and remedies of the Agent, the Lenders or any other
Secured Party hereunder and under the other Credit Documents are cumulative and
are not exclusive of any rights, powers or remedies that they would otherwise
have. No waiver of any provision of this Agreement or consent to any departure
by any Credit Party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section 5.09, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on any Credit Party in any case shall
entitle any Credit Party to any other or further notice or demand in similar or
other circumstances.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Agent and the Credit Party or Credit Parties with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 9.01 of the Term Loan Agreement and any equivalent
provision in each applicable other Credit Document and except as otherwise
provided in the Priority Lien Intercreditor Agreement. The Agent may
conclusively rely on a certificate of an officer of the Borrower as to whether
any amendment contemplated by this Section 5.09(b) is permitted.
(c)    For the purpose of Section 5.09(b) above, the Agent shall be entitled to
rely upon any document believed by it to be genuine and to have been signed or
presented by the proper person and the Agent need not investigate any fact or
matter stated in the document. At any time that the Borrower desires that this
Agreement be amended as provided in Section 5.09(b) above, the Borrower shall
deliver to the Agent a certificate signed by an officer of the Borrower stating
that the amendment of this Agreement is permitted pursuant to Section 5.09(b)
above. The Agent shall not be liable for any action it takes or omits to take in
good faith in reliance on such certificates or opinions.


SECTION 5.10.    Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Credit Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
SECTION 5.11.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 5.04.


32

--------------------------------------------------------------------------------





Delivery of an executed counterpart to this Agreement by facsimile or electronic
transmission shall be as effective as delivery of a manually signed original.
SECTION 5.12.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION 5.13.    Termination or Release.
(a)    Subject to any applicable terms of the Priority Lien Intercreditor
Agreement, this Agreement, the pledges made herein and all other security
interests granted hereby, and all other Security Documents securing the
Obligations, shall automatically terminate and/or be released all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the applicable Pledgors, upon the
Discharge of First-Priority Lien Obligations and the concurrent release of all
other Liens on the collateral (except cash collateral in respect of any letters
of credit) or assets securing the First-Priority Lien Obligations (including all
commitments and letters of credit thereunder); provided, however, that if any
Pledgor subsequently incurs First-Priority Lien Obligations that are secured by
Liens on property or assets of a Pledgor of the type constituting Collateral and
the related Liens are incurred in reliance on clause (6)(B) of the definition of
“Permitted Liens” in the Term Loan Agreement and any equivalent provision in any
other Credit Document, then the Pledgors will be required to reinstitute the
security arrangements hereunder with respect to such Collateral, and the Liens
securing the Obligations will be junior priority Liens on such Collateral
securing such First-Priority Lien Obligations to the same extent provided by the
Security Documents and subject to the Priority Lien Intercreditor Agreement or
an intercreditor agreement that provides the Agent, the Secured Parties and the
holders of such new First-Priority Lien Obligations substantially the same
rights and obligations as afforded under the Priority Lien Intercreditor
Agreement. Notwithstanding the foregoing, if an Event of Default exists on the
First-Priority Lien Obligations Termination Date, the junior priority Liens on
the Collateral granted hereunder will not be released, except to the extent the
Collateral or any portion thereof was disposed of in order to repay the
First-Priority Lien Obligations secured by the Collateral, and thereafter the
Agent will have the right to foreclose or direct the Applicable First Lien Agent
to foreclose upon the Collateral (but in such event, the Liens on the Collateral
securing the Obligations will be released when such Event of Default and all
other Events of Default cease to exist).
(b)    A Subsidiary Party shall automatically be released from its obligations
hereunder and the security interests in the Collateral of such Subsidiary Party
shall be automatically released upon the consummation of any transaction not
prohibited by any Credit Document as a result of which such Subsidiary Party
ceases to be a Restricted Subsidiary or such Subsidiary is released from its
Subsidiary Guarantee and from its Subsidiary guarantees of all Credit Documents
or otherwise ceases to be a Subsidiary Guarantor, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to such Subsidiary Party.


33

--------------------------------------------------------------------------------





(c)    (i) Upon any sale or other transfer by any Pledgor of any Collateral that
is not prohibited by any Credit Document to any person that is not a Pledgor
(including in connection with a Casualty Event), or (ii) upon the effectiveness
of any written consent to the release of the security interest granted hereby in
any Collateral pursuant to Section 9.01 of the Term Loan Agreement and any
equivalent provision of each applicable other Credit Document, the security
interest in such Collateral shall be automatically released, all without
delivery of any instrument or performance of any act by any party.
(d)    If any of the Collateral shall become subject to the release provision
set forth in Section 2.05(a) of the Priority Lien Intercreditor Agreement, such
Collateral shall be automatically released from the security interest in such
Collateral to the extent provided therein.
(e)    This Agreement, the pledges made herein, the Security Interest and all
other security interests granted hereby, and all other Security Documents
securing the Obligations, shall automatically terminate and/or be released all
without delivery of any instrument or performance of any act by any party, and
all rights to the Collateral shall revert to the applicable Pledgors, as of the
date when all the Obligations (other than contingent or unliquidated obligations
or liabilities not then due) have been paid in full in cash or immediately
available funds.
(f)    The security interest securing Term Loan Obligations will be released as
provided in Section 9.19 of the Term Loan Agreement, and the security interest
securing any Other Second-Priority Lien Obligations will be released as provided
in the applicable Other Second-Priority Lien Documents.
(g)    In connection with any termination or release pursuant to paragraph (a),
(b), (c), (d), (e) or (f) of this Section 5.13, the Agent shall execute and
deliver to any Pledgor, at such Pledgor’s expense, all documents that such
Pledgor shall reasonably request to evidence such termination or release
(including, without limitation, UCC termination statements), and will duly
assign and transfer to such Pledgor, such of the Pledged Collateral that may be
in the possession of the Agent and has not theretofore been sold or otherwise
applied or released pursuant to this Agreement. Any execution and delivery of
documents pursuant to this Section 5.13 shall be without recourse to or warranty
by the Agent. In connection with any release pursuant to paragraph (a), (b),
(c), (d), (e) or (f) above, the Pledgors shall be permitted to take any action
in connection therewith consistent with such release including, without
limitation, the filing of UCC termination statements. Upon the receipt of any
necessary or proper instruments of termination, satisfaction or release prepared
by the Borrower, the Agent shall execute, deliver or acknowledge such
instruments or releases to evidence the release of any Collateral permitted to
be released pursuant to this Agreement or the Security Documents or the Priority
Lien Intercreditor Agreement.
SECTION 5.14.    Additional Subsidiaries. Upon execution and delivery by the
Agent and any Subsidiary that is required to become a party hereto by
Section 6.09 of the Term Loan Agreement or any equivalent provision of any other
Credit Document of an instrument in the form of Exhibit I hereto, such
Subsidiary shall become a Subsidiary Party hereunder with the same force and
effect as if originally named as a Subsidiary Party herein. The execution and


34

--------------------------------------------------------------------------------





delivery of any such instrument shall not require the consent of any other party
to this Agreement. The rights and obligations of each party to this Agreement
shall remain in full force and effect notwithstanding the addition of any new
party to this Agreement.
SECTION 5.15.    Subject to Priority Lien Intercreditor Agreement.
Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the Agent pursuant to this Agreement are expressly subject
and subordinate to the liens and security interests granted to the RBL Facility
Agent pursuant to the Collateral Agreement, dated as of May 24, 2012 (as
amended, amended and restated, supplemented or otherwise modified from time to
time), from the “Pledgors” and “Grantors” referred to therein, in favor of the
RBL Facility Agent, as collateral agent for the secured parties referred to
therein, and (ii) the exercise of any right or remedy by the Agent hereunder or
the application of proceeds (including insurance proceeds and condemnation
proceeds) of any Collateral are subject to the limitations and provisions of the
Priority Lien Intercreditor Agreement. In the event of any conflict between the
terms of the Priority Lien Intercreditor Agreement and the terms of this
Agreement, the terms of the Priority Lien Intercreditor Agreement shall govern.


SECTION 5.16.    First-Priority Lien Obligations Documents.
The Agent acknowledges and agrees, on behalf of itself and any Secured Party,
that any provision of this Agreement to the contrary notwithstanding, until the
First-Priority Lien Obligations Termination Date, the Pledgors shall not be
required to act or refrain from acting pursuant to the Security Documents or
with respect to any Collateral on which the Applicable First Lien Agent has a
Lien superior in priority to the Agent’s Lien thereon in any manner that would
result in a default under the terms and provisions of the First-Priority Lien
Obligations Documents.


SECTION 5.17.    Other Second-Priority Lien Obligations. On or after the date
hereof and so long as such obligations are not prohibited by any Credit Document
then in effect, the Borrower may from time to time designate obligations in
respect of Indebtedness to be secured on a pari passu basis with the Obligations
as Other Second-Priority Lien Obligations hereunder and under the other Security
Documents by delivering to the Agent and each Authorized Representative (a) a
certificate signed by an Authorized Officer of the Borrower (i) identifying the
obligations so designated and the initial aggregate principal amount or face
amount thereof, (ii) stating that such obligations are designated as Other
Second-Priority Lien Obligations for purposes hereof and of the other Security
Documents, (iii) representing that such designation of such obligations as Other
Second-Priority Lien Obligations complies with the terms of the Term Loan
Agreement and any other Credit Document then in effect, (iv) specifying the name
and address of the Authorized Representative for such obligations and (v)
identifying the documents to be designated as the related Other Second-Priority
Lien Obligations Documents and (b) a fully executed Other Second-Priority Lien
Obligations Secured Party Joinder Agreement. The Agent and each Authorized
Representative agree that upon the satisfaction of all conditions set forth in
the preceding sentence, the Agent shall act as agent under and subject to the
terms of the Security Documents for the benefit of all Secured Parties,
including without


35

--------------------------------------------------------------------------------





limitation, any Secured Parties that hold any such Other Second-Priority Lien
Obligations, and the Agent and each Authorized Representative agree to the
appointment, and acceptance of the appointment, of the Agent as agent for the
holders of such Other Second-Priority Lien Obligations as set forth in each
Other Second-Priority Lien Obligations Secured Party Joinder Agreement and
agree, on behalf of itself and each Secured Party it represents, to be bound by
this Agreement, the other Security Documents and the Priority Lien Intercreditor
Agreement.
SECTION 5.18.    WAIVER OF JURY TRIAL.
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.18.


SECTION 5.19.    Jurisdiction; Consent to Service of Process.
(a)    Each party to this Agreement hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York County, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Credit
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Agent or any Secured Party may otherwise have to bring
any action or proceeding relating to this Agreement or any other Credit Document
against any Pledgor, or its properties, in the courts of any jurisdiction.
(b)    Each party to this Agreement hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Credit Document in any New York State or federal court of the United States of
America sitting in New York County, and any appellate court from any thereof.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.


36

--------------------------------------------------------------------------------





(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 5.01. Nothing in this Agreement or
any other Credit Document will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.
SECTION 5.20.    Other Agreements.
(a)    Each Secured Party agrees that (i) it will not (and hereby waives any
right to) challenge or question in any proceeding the validity or enforceability
of any Obligations of any series or any Security Document or the validity,
attachment, perfection or priority of any Lien under any Security Document or
the validity or enforceability of the priorities, rights or duties established
by or other provisions of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any Secured
Party from challenging or questioning the validity or enforceability of any
Obligations constituting unmatured interest or the validity of any Lien relating
thereto pursuant to Section 502(b)(2) of the Bankruptcy Code; (ii) it will not
take or cause to be taken any action the purpose or intent of which is, or could
be, to interfere, hinder or delay, in any manner, whether by judicial
proceedings or otherwise, any sale, transfer or other disposition of the
Collateral by the Agent, (iii) except as provided in clause (c) below, it shall
have no right to (A) direct the Agent or any other Secured Party to exercise any
right, remedy or power with respect to any Collateral (including pursuant to any
intercreditor agreement) or (B) consent to the exercise by the Agent or any
other Secured Party of any right, remedy or power with respect to any
Collateral, (iv) it will not institute any suit or assert in any suit,
bankruptcy, insolvency or other proceeding any claim against the Agent or any
other Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise with respect to any Collateral, and none
of the Agent, any Applicable Authorized Representative or any other Secured
Party shall be liable for any action taken or omitted to be taken by the Agent,
such Applicable Authorized Representative or other Secured Party with respect to
any Collateral in accordance with the provisions of this Agreement, (v) it will
not seek, and hereby waives any right, to have any Collateral or any part
thereof marshaled upon any foreclosure or other disposition of such Collateral
and (vi) it will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of any of the Agent or any other Secured Party to
enforce this Agreement.
(b)    Each Secured Party hereby agrees that if it shall obtain possession of
any Collateral or shall realize any proceeds or payment in respect of any
Collateral, pursuant to any Security Document or by the exercise of any rights
available to it under applicable law or in any Insolvency or Liquidation
Proceeding or through any other exercise of remedies (including pursuant to any
intercreditor agreement), then it shall hold such Collateral, proceeds or
payment in trust for the other Secured Parties and promptly transfer such
Collateral, proceeds or payment, as the case may be, to the Agent, to be
distributed by the Agent in accordance with the provisions of Section 4.02
hereof.


37

--------------------------------------------------------------------------------





(c)    No Secured Party not represented by the Applicable Authorized
Representative shall, or shall instruct the Agent to, take any action available
to it in respect of, any Collateral (including with respect to any intercreditor
agreement with respect to any Collateral), whether under any Security Document,
applicable law or otherwise, it being agreed that only the Agent, acting on the
instructions of the Applicable Authorized Representative and in accordance with
the applicable Security Documents, shall be entitled to take any such actions or
exercise any remedies with respect to Collateral.   No Secured Party that is not
represented by the Applicable Authorized Representative will contest, protest or
object to any action brought by the Agent, the Applicable Authorized
Representative or any Secured Party represented by the Applicable Authorized
Representative or any other exercise by the Agent, the Applicable Authorized
Representative or any Secured Party represented by the Applicable Authorized
Representative of any rights and remedies relating to the Collateral.
(d)    The Agent shall not have any duties or obligations except those expressly
set forth herein and in the Security Documents, the Priority Lien Intercreditor
Agreement and the Senior Lien Intercreditor Agreement. Without limiting the
generality of the foregoing, the Agent:
(i)    shall not be subject to any fiduciary or other implied duties of any kind
or nature to any Person, regardless of whether an Event of Default has occurred
and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Security Documents that the Agent is
required to exercise as directed in writing by the Applicable Authorized
Representative; provided that the Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose the Agent to
liability or that is contrary to any Security Document or applicable law;
(iii)    shall not, except as expressly set forth herein and in the other
Security Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Agent or any of its Affiliates in any capacity;
(iv)    shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Applicable Authorized Representative or (ii) in
the absence of its own gross negligence or willful misconduct or (iii) in
reliance on a certificate of an authorized officer of the Borrower stating that
such action is permitted by the terms of this Agreement; and shall be deemed not
to have knowledge of any Event of Default under any Series of Other
Second-Priority Lien Obligations unless and until notice describing such Event
Default is given to the Agent by the Authorized Representative of such Other
Second-Priority Lien Obligations or the Company;


38

--------------------------------------------------------------------------------





(v)    shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Security Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Security Document or
any other agreement, instrument or document, or the creation, perfection or
priority of any Lien purported to be created by the Security Documents, (v) the
value or the sufficiency of any Collateral for any Series of Obligations, or (v)
the satisfaction of any condition set forth in any Credit Document or Security
Document, other than to confirm receipt of items expressly required to be
delivered to the Agent;
(vi)    shall not have any fiduciary duties or contractual obligations of any
kind or nature under any Other Second-Priority Lien Obligations Document (but
shall be entitled to all protections provided to the collateral agent therein);
(vii)    with respect to the Term Loan Agreement or any Other Second-Priority
Lien Obligations Document, may conclusively assume that the Pledgors have
complied with all of their obligations thereunder unless advised in writing by
the Authorized Representative thereunder to the contrary specifically setting
forth the alleged violation; and
(viii)    may conclusively rely on any certificate of an officer of the Borrower
provided pursuant to Section 5.09.
(e)    Each Secured Party acknowledges that, in addition to acting as the Agent,
Citibank, N.A. (“Citi”) also serves as Administrative Agent under the Term Loan
Agreement and each Secured Party hereby waives any right to make any objection
or claim against Citi (or any successor Agent or any of their respective
counsel) based on any alleged conflict of interest or breach of duties arising
from the Agent also serving as the Administrative Agent.
(f)    The Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. The Agent may consult with
legal counsel (who may include, but shall not be limited to, counsel for the
Borrower or counsel for the Administrative Agent), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
(g)    The Agent may perform any and all of its duties and exercise its rights
and powers hereunder or under any other Security Document by or through any one
or more sub-


39

--------------------------------------------------------------------------------





agents appointed by the Agent. The Agent and any such sub-agent may perform any
and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory provisions of this Section 5.20 shall
apply to any such sub-agent and to the Affiliates of the Agent and any such
sub-agent.
[Signature Pages Follow]


40

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
EP ENERGY LLC
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kyle A. McCuen
 
 
 
Name:
Kyle A. McCuen
 
 
 
Title:
Vice President & Treasurer
 
 










41

--------------------------------------------------------------------------------





EVEREST ACQUISITION FINANCE INC.
 
EP ENERGY GLOBAL LLC
 
EP ENERGY MANAGEMENT, L.L.C.
 
EP ENERGY RESALE COMPANY, L.L.C.
 
EP ENERGY E&P COMPANY, L.P.
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kyle A. McCuen
 
 
 
Name:
Kyle A. McCuen
 
 
 
Title:
Vice President & Treasurer
 
 
 







42

--------------------------------------------------------------------------------





CITIBANK, N.A., as Collateral Agent
 
 
 
 
By:
/s/ Joseph Roffini
 
 
Name:
Joseph Roffini
 
 
Title:
Vice President
 
 







43

--------------------------------------------------------------------------------






Schedule I
to the Collateral Agreement
Subsidiary Parties
See attached.







--------------------------------------------------------------------------------






Schedule II
to the Collateral Agreement
Pledged Stock; Debt Securities
See attached.







--------------------------------------------------------------------------------






Schedule III
to the Collateral Agreement
Intellectual Property
See attached.







--------------------------------------------------------------------------------






Exhibit I
to the Collateral Agreement
SUPPLEMENT NO. ______ dated as of                     (this “Supplement”), to
the Collateral Agreement dated as of August 24, 2016 (as heretofore amended
and/or supplemented, the “Collateral Agreement”), among EP ENERGY LLC, a
Delaware limited liability company (the “Borrower”), each Subsidiary Party party
thereto and CITIBANK, N.A., as Collateral Agent (in such capacity, the “Agent”)
for the Secured Parties.
A.    Reference is made to the Term Loan Agreement, dated as of August 24, 2016
(as amended, restated, supplemented, waived or otherwise modified from time to
time, the “Term Loan Agreement”), among the Borrower, the lenders and agents
party thereto from time to time and Citibank, N.A., as administrative agent and
collateral agent.
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Term Loan Agreement and the
Collateral Agreement referred to therein.
C.    The Pledgors have entered into the Collateral Agreement in order to induce
the Secured Parties to make extensions of credit. Section 5.14 of the Collateral
Agreement provides that additional Subsidiaries may become Subsidiary Parties
under the Collateral Agreement by execution and delivery of an instrument in the
form of this Supplement. The undersigned Subsidiary (the “New Subsidiary”) is
executing this Supplement in accordance with the requirements of the Term Loan
Agreement to become a Subsidiary Party under the Collateral Agreement in order
to induce the Lenders to make additional Term Loans and to induce the holders of
any other Second-Priority Lien Obligations to make their respective extensions
of credit thereunder and as consideration for Term Loans previously made and
other extensions of credit previously made.
Accordingly, the Agent and the New Subsidiary agree as follows:
SECTION 1.    In accordance with Section 5.14 of the Collateral Agreement, the
New Subsidiary by its signature below becomes a Subsidiary Party and a Pledgor
under the Collateral Agreement with the same force and effect as if originally
named therein as a Subsidiary Party and a Pledgor, and the New Subsidiary hereby
(a) agrees to all the terms and provisions of the Collateral Agreement
applicable to it as a Subsidiary Party and Pledgor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Pledgor
thereunder are true and correct in all material respects on and as of the date
hereof. In furtherance of the foregoing, the New Subsidiary, as security for the
payment and performance in full of the Obligations, does hereby create and grant
to the Agent, its successors and assigns, for the benefit of the Secured
Parties, their successors and assigns, a security interest in and Lien on all
the New Subsidiary’s right, title and interest in and to the Collateral of the
New Subsidiary. Each reference to a “Subsidiary Party” or a “Pledgor” in the
Collateral Agreement shall be deemed to include the New Subsidiary. The
Collateral Agreement is hereby incorporated herein by reference.





--------------------------------------------------------------------------------





SECTION 2.    The New Subsidiary represents and warrants to the Agent and the
other Secured Parties that this Supplement has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to (i) the effects
of bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.
SECTION 3.    This Supplement may be executed in two or more counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when the
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Subsidiary. Delivery of an executed signature page to this
Supplement by facsimile or electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Supplement.
SECTION 4.    The New Subsidiary hereby represents and warrants that (a) set
forth on Schedule I attached hereto is a true and correct schedule of all the
Pledged Stock and Pledged Debt Securities of the New Subsidiary as of the date
hereof, (b) set forth on Schedule II attached hereto is a true and correct
schedule of all Intellectual Property constituting United States registered
Trademarks, Patents and Copyrights as of the date hereof and (c) set forth under
its signature hereto, is the true and correct legal name of the New Subsidiary,
its jurisdiction of formation and organizational ID number as of the date
hereof.
SECTION 5.    Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.
SECTION 6.    THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.
SECTION 7.    In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
SECTION 8.    All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Collateral Agreement.
SECTION 9.    The New Subsidiary agrees to reimburse the Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, disbursements and other charges of counsel for the Agent.


2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the New Subsidiary has duly executed this Supplement to the
Collateral Agreement as of the day and year first above written.


[Name of New Subsidiary]
 
 
 
 
 
 
 
 
 
 
 
By:
 
Name:
 
 
 
 
Title:
 
 
 
 









3

--------------------------------------------------------------------------------






Schedule I
to Supplement No. __ to the
Collateral Agreement
Pledged Collateral of the New Subsidiary
EQUITY INTERESTS
Number of Issuer Certificate
Registered Owner
Number and Class of Equity Interests
Percentage of
Equity Interests
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



DEBT SECURITIES
Issuer
Principal Amount
Date of Note
Maturity Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 














--------------------------------------------------------------------------------






Schedule II
to Supplement No. __ to the
Collateral Agreement
Intellectual Property of the New Subsidiary




1

--------------------------------------------------------------------------------


Exhibit II
to the Collateral Agreement




FORM OF PERFECTION CERTIFICATE
Reference is hereby made to that certain Collateral Agreement dated as of August
24, 2016 (the “Collateral Agreement”) by and among EP ENERGY LLC, a Delaware
limited liability company (the “Borrower”), certain Subsidiaries of the Borrower
party thereto (together with the Borrower, the “Grantors”) and Citibank, N.A.
(the “Collateral Agent”). Capitalized terms used but not defined herein shall
have the meanings assigned in the Collateral Agreement.
The undersigned hereby certify to the Collateral Agent as follows:
ARTICLE VI.     Names and Locations. Schedule I sets forth, as of the Effective
Date: (a) for each Grantor, (i) its full legal name (including all other legal
names used by each Grantor at any time during the past five years, together with
the date of the relevant name change), (ii) to the knowledge of such Grantor,
all trade names or other names under which such Grantor currently conducts
business, (iii) its type of organization or corporate structure, (iv) its
jurisdiction of incorporation or formation, (v) its Federal Taxpayer
Identification Number, (vi) its organizational identification number, if any,
and (vii) the address of the chief executive office of such Grantor; and (b) the
appropriate filing offices for Uniform Commercial Code financing statements
(including fixture filings, as applicable) or other appropriate filings,
recordings or registrations containing a description of the Article 9
Collateral, as contemplated under the Collateral Agreement.
ARTICLE VII. Pledged Stock. Schedule II sets forth, as of the Effective Date:
(a) for each Grantor, the Equity Interests in each Material Subsidiary that is a
Domestic Subsidiary directly owned by it, which Equity Interests set forth in
clause (a) constitute Pledged Stock; and (b) the debt securities currently
issued to any Grantor, which debt securities set forth in clause (b) constitute
Pledged Debt Securities.
ARTICLE VIII. Intellectual Property. Schedule III sets forth, as of the
Effective Date, for each Grantor, as owned by such Grantor: (a) all
registrations and applications for registration of any Copyright in the United
States or any other country; (b) all patents of the United States or the
equivalent thereof in any other country, and all applications for patents of the
United States or the equivalent thereof in any other country; and (c) all
trademarks, service marks, corporate names, company names, business names,
fictitious business names, trade styles, trade dress, logos, other source or
business identifiers, designs and general intangibles of like nature, all
registrations thereof (if any), and all registration and recording applications
filed in connection therewith, including registrations and registration
applications in the United States Patent and Trademark Office or any similar
offices in any State of the United States or any other country or any political
subdivision thereof, and all renewals thereof.


Doc#: US1:10728608v8

--------------------------------------------------------------------------------





ARTICLE IX.     Accounts and Inventory. Except as set forth on Schedule IV, all
Accounts owned by the Grantors have been originated by the Grantors and all
Inventory owned by the Grantors has been acquired by the Grantors in the
ordinary course of business.
ARTICLE X.     Letters of Credit. Schedule V sets forth a true and correct list
of all Letters of Credit issued in favor of each Grantor, as beneficiary
thereunder.
[The Remainder of this Page has been intentionally left blank]


2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first written above.
EP ENERGY LLC
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
EVEREST ACQUISITION FINANCE, INC.
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
EP ENERGY GLOBAL LLC
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
EP ENERGY MANAGEMENT, L.L.C.
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
EP ENERGY RESALE COMPANY, L.L.C.
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
EP ENERGY E&P COMPANY, L.P.
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 





3

--------------------------------------------------------------------------------






Schedule I







--------------------------------------------------------------------------------






Schedule II





--------------------------------------------------------------------------------






Schedule III





--------------------------------------------------------------------------------






Schedule IV





--------------------------------------------------------------------------------






Schedule V







